 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

 

between

 

 

 

THE STOCKHOLDERS OF DRC TECHNOLOGIES, INC.,

 

 

 

DRC Technologies, Inc.

 

and

 

 

 

RF INDUSTRIES, LTD.

 



 

 

 

TABLE OF CONTENTS

 

      Page           ARTICLE I DEFINITIONS   1           ARTICLE II Purchase and
sale   9    Section 2.01 Purchase and Sale   9    Section 2.02 Purchase Price 
 9    Section 2.03 Closing Deliverables   10    Section 2.04 Closing   11   
Section 2.05 Withholding Tax   11             ARTICLE III Representations and
Warranties of Seller   11    Section 3.01 Due Execution by Seller   11   
Section 3.02 Organization, Authority and Qualification of the Company   11   
Section 3.03 Capitalization   11    Section 3.04 No Subsidiaries   12    Section
3.05 No Conflicts   12    Section 3.06 Financial Statements   12    Section 3.07
Undisclosed Liabilities   13    Section 3.08 Absence of Certain Changes, Events
and Conditions   13    Section 3.09 Material Contracts   15    Section 3.10
Title to Assets   16    Section 3.11 Condition and Sufficiency of Assets   17   
Section 3.12 Intellectual Property   18    Section 3.13 Inventory   19   
Section 3.14 Accounts Receivable   19    Section 3.15 Customers and Suppliers 
 19    Section 3.16 Insurance   20    Section 3.17 Legal Proceedings   20   
Section 3.18 Compliance with Laws   20    Section 3.19 Environmental Matters 
 21    Section 3.20 Employee Benefit Matters   22    Section 3.21 Employment
Matters   25    Section 3.22 Taxes   26    Section 3.23 Books and Records   29 
  Section 3.24 Brokers   29    Section 3.25 Full Disclosure   29            
ARTICLE IV Representations and Warranties of Buyer   29    Section 4.01
Organization and Authority of Buyer   29    Section 4.02 No Conflicts   30   
Section 4.03 Investment Purpose   30    Section 4.04 Legal Proceedings   30   
Section 4.05 Brokers   30    Section 4.06 Full Disclosure   30    Section 4.07
Non-Reliance   30 

 



i

 

 

TABLE OF CONTENTS (cont.)

 

      Page           ARTICLE V Covenants   31    Section 5.01 Confidentiality 
 31    Section 5.02 Non-competition   31    Section 5.03 Public Announcements 
 32    Section 5.04 Further Assurances   33    Section 5.05 Key Employee
Employment Arrangements   33    Section 5.06 Employee Matters   33            
ARTICLE VI Tax Matters   34    Section 6.01 Tax Returns   34    Section 6.02
Termination of Existing Tax Sharing Agreements   34    Section 6.03 Straddle
Period   35    Section 6.04 Allocation of Purchase Price   35    Section 6.05
Tax Gross-Up   36    Section 6.06 Refunds   37    Section 6.07 Contests   37   
Section 6.08 Cooperation and Exchange of Information   38    Section 6.09
Transfer Taxes   38    Section 6.10 Certain Reporting Matters   38    Section
6.11 Overlap   38    Section 6.12 Adjustments for Tax Purposes   38            
ARTICLE VII Earn-Out Payment   39    Section 7.01 Earn-Out   39            
ARTICLE VIII Indemnification   41    Section 8.01 Survival   41    Section 8.02
Indemnification by Seller and the Stockholders   41    Section 8.03
Indemnification by Buyer   42    Section 8.04 Certain Limitations   43   
Section 8.05 Indemnification Procedures   44    Section 8.06 Payments   45   
Section 8.07 Tax Treatment of Indemnification Payments   46    Section 8.08
Insurance   46    Section 8.09 Effect of Investigation   46    Section 8.10
Exclusive Remedies   46             ARTICLE IX Miscellaneous   47    Section
9.01 Expenses   47    Section 9.02 Notices   47    Section 9.03 Interpretation 
 48    Section 9.04 Headings   48    Section 9.05 Severability   48    Section
9.06 Entire Agreement   48 

 



ii

 

 

TABLE OF CONTENTS (cont.)

 

      Page             Section 9.07 Successors and Assigns   49    Section 9.08
No Third-party Beneficiaries   49    Section 9.09 Amendment and Modification 
 49    Section 9.10 Governing Law   49    Section 9.11 Specific Performance 
 50    Section 9.12 Counterparts   50 

 

Schedule 1 Seller’s Accounts Schedule 2 Third Party Consents Exhibit A Escrow
Agreement Exhibit B Form of Key Employee Employment Agreement

 



iii

 



 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), dated November 4, 2019, is
entered into between RF Industries, Ltd., a Nevada corporation (“Buyer”), DRC
Technologies, Inc., a Rhode Island corporation (“Seller”) and David Therrien and
Richard DeFelice (each such stockholder individually “Stockholder” and,
collectively, “Stockholders” and, together with Buyer and Seller, the
“Parties”).

 

RECITALS

 

WHEREAS, Stockholders collectively own all of the issued and outstanding shares
of common stock, $0.01 par value of Seller;

 

WHEREAS, on the terms hereinafter provided, prior to the Closing, Seller, the
Stockholders and the Company consummated a restructuring, pursuant to which: (a)
at least one day prior to the Closing Date, the Stockholders contributed the
Shares to Seller, an entity treated as an S corporation (within the meaning of
Sections 1361 and 1362 of the Code) effective as of its date of formation (the
“Stockholder Contribution”); (b) Seller caused the Company to qualify as a
“qualified Subchapter S subsidiary” within the meaning of Section 1361(b)(3)(B)
of the Code by making a valid election for the Company on IRS Form 8869
effective as of the date of the Stockholder Contribution, consistent with
Treasury Regulation Section 1.1361-4(b)(3)(ii) (the “QSub Election”); (c) as a
result thereof, Seller owns all of the issued and outstanding Shares; and (d)
taken together, the formation of the Seller and election to treat it as an S
corporation, the Stockholder Contribution, and the QSub Election (together, the
“Pre-Closing Restructuring”) is intended to constitute a “reorganization” within
the meaning of Section 368(a)(1)(F) of the Code and this Agreement is intended
to be part of a “plan of reorganization” within the meaning of Treasury
Regulations Section 1.368-2(g).

 

WHEREAS, Seller owns all the issued and outstanding shares of common stock,
$0.01 par value (the “Shares”) of Schroff Technologies International, Inc., a
Rhode Island corporation (the “Company”); and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

The following terms have the meanings specified or referred to in this ARTICLE
I:

 

“Account” has the meaning set forth in Section 2.02.

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity, brought by or before any
Governmental Authority.

 





 

 

“Adjusted EBITDA” means, with respect to the Earn-Out Period, the net income
prepared in accordance with GAAP, before interest, income taxes, depreciation
and amortization of the Company for such Calculation Period, based on the
Company’s financial statements, adjusted as follows:

 

(i)              All corporate overhead and other administrative expenses of
Buyer that are allocated by Buyer to the Company because it is included in a
consolidated group of companies, or any other costs and expenses that are not
directly related to the Company or that the Company incurs or is required to
incur as a result of being a subsidiary or other Affiliate of Buyer (including
for example in both instances, an allocation of public company expenses,
Sarbanes Oxley Act of 2002 compliance expenses, additional Securities and
Exchange Commission related accounting expenses, and other similar expenses
allocated by the Buyer to its divisions and subsidiaries) shall be excluded from
the Adjusted EBITDA calculations.

 

(ii)              Products, parts and other items sold or transferred by the
Company to Buyer (or any Affiliate of Buyer) shall be recorded as a sale by the
Company at a price equal to the price at which the Company would have sold such
product, part or item to an unaffiliated third party, and any products, parts
and items purchased or otherwise received by the Company from Buyer (or any
Affiliate of Buyer) shall be recorded as a purchase by the Company at a price
equal to the price at which Buyer would have purchased such product, part or
item from an unaffiliated third party.

 

(iii)            Any services provided by the Company to Buyer (or any Affiliate
of Buyer) shall be valued at the price that the Company would have charged to an
unaffiliated third party for such services, and any services received by the
Company from Buyer (or any Affiliate of Buyer) shall be valued at the price that
the Company would have paid for such services to an unaffiliated third party.

 

(iv)            Costs and expenses incurred in connection with the transactions
contemplated by the Agreement shall be excluded from the Adjusted EBITDA
calculations.

 

(v)             Extraordinary, unusual, infrequent or nonrecurring items of gain
or loss shall be excluded from the Adjusted EBITDA calculations.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocation Schedule” has the meaning set forth in Section 6.04.

 



2

 

 

“Annual Financial Statements” has the meaning set forth in Section 3.06.

 

“Balance Sheet” has the meaning set forth in Section 3.06.

 

“Balance Sheet Date” has the meaning set forth in Section 3.06.

 

“Basket” has the meaning set forth in Section 8.04(a).

 

“Benefit Plan” has the meaning set forth in Section 3.20(a).

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in either California or Rhode Island are closed.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

 

“Cap” has the meaning set forth in Section 8.04(a).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“Closing” has the meaning set forth in Section 2.04.

 

“Closing Cash Consideration” has the meaning set forth in Section 2.02.

 

“Closing Date” has the meaning set forth in Section 2.04.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning set forth in Section 3.03(a).

 

“Company” has the meaning set forth in the recitals.

 

“Company Intellectual Property” has the meaning set forth in Section 3.12(a).

 

“Continuing Employees” has the meaning set forth in Section 5.06(b).

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements.

 

“Deemed Asset Sale Treatment” means the treatment of the disposition of the
Shares as a disposition of the Company’s assets for U.S. federal and applicable
state and local income Tax purposes as opposed to the disposition of the Shares
having been treated as the disposition of the equity interests of an “S
corporation” (with the meaning of Section 1361(a)(1) of the Code) by the
Stockholders.

 



3

 

 

“Direct Claim” has the meaning set forth in Section 8.05(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer immediately prior to the execution and delivery of this Agreement.

 

“Dollars or $” means the lawful currency of the United States.

 

“Earn-Out Calculation” has the meaning set forth in Section 7.01(b)(i).

 

“Earn-Out Calculation Delivery Date” has the meaning set forth in Section
7.01(b)(i).

 

“Earn-Out Calculation Objection Notice” has the meaning set forth in Section
7.01(b)(ii).

 

“Earn-Out Calculation Statement” has the meaning set forth in Section
7.01(b)(i).

 

“Earn-Out Payment” has the meaning set forth in Section 7.01(a).

 

“Earn-Out Period” means the twenty-four month period beginning on the Closing
Date and ending on the second anniversary of the Closing Date.

 

“Earn-Out Review Period” has the meaning set forth in Section 7.01(b)(ii).

 

“Employment Agreements” means the Employment Agreements between Key Employees
and the Company, in the form attached hereto as Exhibit B.

 

“Encumbrance” means any charge, community property interest, pledge, condition,
equitable interest, lien (statutory or other), option, security interest,
mortgage, easement, encroachment, right of way, right of first refusal, or
restriction of any kind (including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership).

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials in violation of Environmental Law; or (b) any actual or alleged
non-compliance with any Environmental Law or term or condition of any
Environmental Permit.

 

“Environmental Law” means any applicable Law and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 



4

 

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action issued, granted, given, authorized
by or made by, or required to be issued, granted, given, authorized by or made
by, any Governmental Authority pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Company or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code.

 

“Escrow Agent” means the financial institution Seller designates as the escrow
agent under the Escrow Agreement.

 

“Escrow Agreement” means the Escrow Agreement among the Escrow Agent, Seller,
and Buyer, in the form attached hereto as Exhibit A.

 

"Escrow Amount" has the meaning set forth in Section 2.02.

 

“Excess Tax Payment” has the meaning set forth in Section 6.05.

 

“Excess Tax Payment Proposal” has the meaning set forth in Section 6.05.

 

“Financial Statements” has the meaning set forth in Section 3.06.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 



5

 

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Indemnified Party” has the meaning set forth in Section 8.05.

 

“Indemnified Taxes” means any Losses attributable to (a) any breach of or
inaccuracy in any representation or warranty made in Section 3.22; (b) any
breach or violation of, or failure to fully perform, any covenant, agreement,
undertaking or obligation in Article VI; (c) all Taxes of the Company for any
Pre-Closing Tax Period; (d) all Taxes of any member of an affiliated,
consolidated, combined or unitary group of which the Company (or any predecessor
of the Company) is or was a member on or prior to the Closing Date by reason of
a liability under Treasury Regulation Section 1.1502-6 or any comparable
provisions of applicable foreign, state or local Law; (e) any and all Taxes of
any person imposed on the Company arising under the principles of transferee or
successor liability or by Contract, relating in each case to an event or
transaction occurring on or before the Closing Date; (f) the employer’s share of
all employment, payroll and similar Taxes incurred by the Company or Seller in
connection with payments (A) made by the Company or Seller in connection with
the transactions contemplated by the Transaction Documents and (B) that are
accrued for income Tax purposes on or before the Closing Date; (g) any Transfer
Taxes that are the responsibility of Seller pursuant to Section 6.09; and (h)
Taxes of Seller or the Stockholders or any of their predecessors or Affiliates
(including, for the avoidance of doubt, any Taxes resulting from the
transactions contemplated by the Transaction Documents) (provided, that the
foregoing shall not be construed as diminishing the Excess Tax Payment) and, (i)
the matter described under Section 3.20(d) of the Disclosure Schedules.

 

“Indemnifying Party” has the meaning set forth in Section 8.05.

 

“Independent Accountant” means CohnReznick LLP.

 

“Insurance Policies” has the meaning set forth in Section 3.16.

 

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered.

 



6

 

 

“Interim Balance Sheet” has the meaning set forth in Section 3.06.

 

“Interim Balance Sheet Date” has the meaning set forth in Section 3.06.

 

“Interim Financial Statements” has the meaning set forth in Section 3.06.

 

“IP Escrow Amount” has the meaning set forth in Section 2.02.

 

“IP Losses” has the meaning set forth in Section 8.02(c).

 

“Key Employees” means David Therrien, Richard De Felice and Christophe Massenet.

 

“Knowledge of Seller” or “Seller’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any Key Employee,
after due inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Liabilities” has the meaning set forth in Section 3.07.

 

“Licensed Intellectual Property” has the meaning set forth in Section 3.12(a).

 

“Losses” means losses, damages, liabilities, deficiencies, judgments, interest,
awards, penalties, fines, Taxes, costs or expenses of whatever kind, including
reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company, or (b) the ability
of Seller to consummate the transactions contemplated hereby on a timely basis.

 

“Material Contracts” has the meaning set forth in Section 3.09(a).

 

“Material Customers” has the meaning set forth in Section 3.15(a).

 

“Material Suppliers” has the meaning set forth in Section 3.15(b).

 

“Non-U.S. Benefit Plan” has the meaning set forth in Section 3.20(a).

 



7

 

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” has the meaning set forth in Section 3.10(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning on or before and ending
after the Closing Date, the portion of such taxable period beginning after the
Closing Date.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning on or before and
ending after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Purchase Price” has the meaning set forth in Section 2.02.

 

“Qualified Benefit Plan” has the meaning set forth in Section 3.20(c).

 

“Real Property” means the real property owned, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.

 

“Registered Intellectual Property” has the meaning set forth in Section 3.12(a).

 

“Release” means any actual release, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
abandonment, disposing or allowing to escape or migrate into or through the
environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Restricted Business” means any commercial entity engaged in design,
manufacturing, assembling, purchasing, selling or distributing of intelligent
thermal control systems and ambient thermal systems for wireless
telecommunications purposes.

 

“Restricted Period” has the meaning set forth in Section 5.02(a).

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Indemnitees” has the meaning set forth in Section 8.03.

 

“Shares” has the meaning set forth in the recitals.

 

“Stockholders” has the meaning set forth in the preamble.

 



8

 

 

“Straddle Period” has the meaning set forth in Section 6.03.

 

“Taxes” means all federal, state, local, foreign and other taxes, charges, fees,
levies or other similar assessments or Liabilities of any kind, including
income, gross receipts, sales, use, production, ad valorem, transfer, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties, value added, natural resources, healthcare,
escheat or unclaimed property (in each case whether treated as a tax under local
Law), social security, disability, payroll, share, capital, surplus,
alternative, minimum, add-on minimum or other taxes, fees, assessments or
charges of any kind whatsoever in the nature of taxes, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties, in each case whether disputed or not.

 

“Tax Claim” has the meaning set forth in Section 6.07.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including,
without limitation, FinCEN Form 114 or Treasury Form TD F 90-22.1, any schedule
or attachment thereto, and including any amendment thereof.

 

“Tax Sharing Agreement” means a Contract, a principal purpose of which is the
sharing or allocation of or indemnification for Taxes and shall not, for the
avoidance of doubt, include commercial agreements entered into in the ordinary
course of business and not principally concerning Taxes.

 

“Territory”, “U.S.” or “United States” means the United States of America.

 

“Third Party Claim” has the meaning set forth in Section 8.05(a).

 

“Transaction Documents” means this Agreement, the Escrow Agreement and the
Employment Agreements to be entered into by Seller and the Stockholders.

 

“Treasury Regulations” means the regulations under the Code promulgated by the
United States Treasury Department.

 

“Union” has the meaning set forth in Section 3.21(b).

 

ARTICLE II
Purchase and sale

 

Section 2.01       Purchase and Sale. Subject to the terms and conditions set
forth herein, at the Closing, Seller shall sell to Buyer, and Buyer shall
purchase from Seller, the Shares, free and clear of all Encumbrances, for the
consideration specified in Section 2.02.

 

Section 2.02       Purchase Price. The aggregate purchase price (the “Purchase
Price”) for the Shares shall be $4,000,000 plus any earn-out amounts payable
pursuant to Article VII below. The Purchase Price shall be delivered by the
Buyer to Seller as follows: (a) $3,100,000 in cash (the “Closing Cash
Consideration”) will be delivered by Buyer to Seller at the Closing by wire
transfer of immediately available funds to the account(s) designated in writing
by Seller (the “Account”); (b) $300,000 in cash (the "Escrow Amount") will be
deposited with, and held and administered in escrow by the Escrow Agent subject
to the terms of the Escrow Agreement; and (c) $600,000 in cash (the “IP Escrow
Amount”) will be deposited with, and held and administered in escrow by the
Escrow Agent subject to the terms of the Escrow Agreement. The Parties agree to
allocate the Purchase Price for tax purposes as provided in Section 6.04.

 



9

 

 

Section 2.03       Closing Deliverables.

 

(a)               At the Closing, Buyer shall deliver to Seller:

 

(i)               a counterpart of this Agreement duly executed by Buyer;

 

(ii)              the Closing Cash Consideration, in the manner set forth in
Section 2.02;

 

(iii)             a counterpart of each of the Employment Agreements duly
executed by Buyer; and

 

(iv)             a counterpart of the Escrow Agreement duly executed by Buyer.

 

(b)               At the Closing, Seller shall deliver to Buyer:

 

(i)               a counterpart of this Agreement duly executed by Seller and
the Stockholders;

 

(ii)              a counterpart of each of the Employment Agreements, each duly
executed by the applicable Key Employee;

 

(iii)             a counterpart of the Escrow Agreement duly executed by Seller;

 

(iv)             all stock certificates evidencing the Shares, free and clear of
all Encumbrances, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank, with any required stock transfer
tax stamps affixed thereto;

 

(v)              those Third-Party Consents specified on Schedule 2 hereto;

 

(vi)             a certificate in form and substance satisfactory to Buyer and
validly executed by a duly authorized officer of the Seller pursuant to Treasury
Regulations Section 1.1445-2(b) stating that the Seller is not a foreign person
within the meaning of Section 1445 of the Code;

 

(vii)            a good standing certificate for the Company from the secretary
of state of the State of Rhode Island; and

 

(viii)           written resignations, effective as of the Closing Date, of each
of the officers and directors of the Company.

 



10

 

 

Section 2.04       Closing. The consummation of the transactions contemplated by
this Agreement (the “Closing”) shall take place by the exchange of documents and
instruments via mail, courier, email and/or telecopy and by wire transfer of
funds on the date of execution by the parties of this Agreement (the “Closing
Date”), unless another time, date or place is agreed to in writing by Seller and
the Buyer.

 

Section 2.05       Withholding Tax. Buyer, the Escrow Agent and the Company
shall be entitled to deduct and withhold from the Purchase Price all Taxes that
Buyer, the Escrow Agent or the Company may be required to deduct and withhold
under any provision of applicable Tax Law. All such withheld amounts shall be
treated as having been paid to the Person in respect of whom such deduction and
withholding was made; provided, that the applicable withholding agent will use
commercially reasonable efforts to give the Seller advance notice prior to
effecting any such deduction or withholding.

 

ARTICLE III
Representations and Warranties of Seller

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, the Seller represents and warrants to Buyer that the statements
contained in this Article III are true and correct as of the date hereof.

 

Section 3.01       Due Execution by Seller. This Agreement and the other
Transaction Documents have each been duly executed and delivered by Seller, and
(assuming due authorization, execution and delivery by Buyer) each such
agreement constitutes a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms.

 

Section 3.02       Organization, Authority and Qualification of the Company. The
Company is a corporation duly organized, validly existing and in good standing
under the Laws of the state of Rhode Island and has full corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as it has been and is currently
conducted. Section 3.02 of the Disclosure Schedules sets forth each jurisdiction
in which the Company is licensed or qualified to do business, and the Company is
duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business as currently conducted makes such licensing or qualification
necessary.

 

Section 3.03       Capitalization.

 

(a)               The authorized capital stock of the Company consists of 10,000
shares of common stock, $0.01 par value (“Common Stock”), of which 5,000 shares
are issued and outstanding and constitute the Shares. No shares of preferred
stock are authorized or outstanding. All of the Shares have been duly
authorized, are validly issued, fully paid and non-assessable, and are owned of
record and beneficially by Seller, free and clear of all Encumbrances. Upon
consummation of the transactions contemplated by this Agreement, Buyer shall own
all of the Shares, representing 100% of the outstanding shares of Common Stock,
free and clear of all Encumbrances.

 



11

 

 

(b)               All of the Shares were issued in compliance with applicable
Laws. None of the Shares were issued in violation of any agreement, arrangement
or commitment to which Seller, Stockholders or the Company is a party or is
subject to or in violation of any preemptive or similar rights of any Person.

 

(c)               There are no outstanding or authorized options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the capital stock of the Company or obligating
Seller, the Stockholders or the Company to issue or sell any shares of capital
stock of, or any other interest in, the Company. The Company does not have
outstanding or authorized any stock appreciation, phantom stock, profit
participation or similar rights. There are no voting trusts, stockholder
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the Shares.

 

Section 3.04       No Subsidiaries. The Company does not own or have any
interest in any capital stock or other equity interests in any Person or have an
ownership interest of any type in any other Person.

 

Section 3.05       No Conflicts; Consents. The execution, delivery and
performance by Seller of this Agreement and the other Transaction Documents to
which they are a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the Articles of
Incorporation, by-laws or other organizational documents of the Company; (b)
conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Seller the Stockholders or the Company; (c)
require the consent, notice or other action by any Person under, conflict with,
result in a violation or breach of, constitute a default or an event that, with
or without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Contract to which Seller, the Stockholders or
the Company is a party or by which Seller, the Stockholders or the Company is
bound or to which any of their respective properties and assets are subject
(including any Material Contract) or any Permit affecting the properties, assets
or business of the Company; or (d) result in the creation or imposition of any
Encumbrance other than Permitted Encumbrances on any properties or assets of the
Company. No consent, approval, Permit, Governmental Order, declaration or filing
with, or notice to, any Governmental Authority is required by or with respect to
Seller, Stockholders or the Company in connection with the execution and
delivery of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.

 

Section 3.06       Financial Statements. Complete copies of the Company’s
unaudited financial statements, consisting of the balance sheet of the Company
as at December 31 in each of the years 2016, 2017, 2018 and the related
statements of income and retained earnings and cash flow for the years then
ended (the “Annual Financial Statements”), and unaudited financial statements
consisting of the balance sheet of the Company as at September 30, 2019 and the
related statements of income and retained earnings for the nine-month period
then ended (the “Interim Financial Statements” and together with the Annual
Financial Statements, the “Financial Statements”) have been delivered to Buyer.
The Financial Statements are based on the books and records of the Company, and
fairly present the financial condition of the Company as of the respective dates
they were prepared and the results of the operations of the Company for the
periods indicated. The balance sheet of the Company as of December 31, 2018 is
referred to herein as the “Balance Sheet” and the date thereof as the “Balance
Sheet Date” and the balance sheet of the Company as of September 30, 2019 is
referred to herein as the “Interim Balance Sheet” and the date thereof as the
“Interim Balance Sheet Date”.

 



12

 

 

Section 3.07       Undisclosed Liabilities. The Company has no liabilities,
obligations or commitments of any nature whatsoever, asserted or unasserted,
absolute or contingent, accrued or unaccrued, matured or unmatured or otherwise
(“Liabilities”), except (a) those which are adequately reflected or reserved
against in the Interim Balance Sheet as of the Interim Balance Sheet Date, and
(b) those which have been incurred in the ordinary course of business consistent
with past practice since the Interim Balance Sheet Date and which are not,
individually or in the aggregate, material in amount.

 

Section 3.08       Absence of Certain Changes, Events and Conditions. Except as
set forth in Section 3.08 of the Disclosure Schedules, since the Interim Balance
Sheet Date, and (except as set forth in Section 3.08(x)) other than in the
ordinary course of business consistent with past practice, there has not been,
with respect to the Company, any:

 

(a)               event, occurrence or development that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

(b)               amendment of the charter, by-laws or other organizational
documents of the Company;

 

(c)               split, combination or reclassification of any shares of its
capital stock;

 

(d)               issuance, sale or other disposition of any of its capital
stock, or grant of any options, warrants or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any of its capital stock;

 

(e)               declaration or payment of any dividends or distributions on or
in respect of any of its capital stock or redemption, purchase or acquisition of
its capital stock, other than the payment and distribution of $1,473,000 to the
Seller and/or the Stockholders at or immediately prior to the Closing;

 

(f)                material change in any method of accounting or accounting
practice of the Company, except as required by GAAP or as disclosed in the notes
to the Financial Statements;

 

(g)               material change in the Company’s cash management practices and
its policies, practices and procedures with respect to collection of accounts
receivable, establishment of reserves for uncollectible accounts, accrual of
accounts receivable, inventory control, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;

 

(h)               entry into any Contract that would constitute a Material
Contract;

 

(i)                 incurrence, assumption or guarantee of any indebtedness for
borrowed money;

 



13

 

 

(j)                 transfer, assignment, sale or other disposition of any of
the assets shown or reflected in the Balance Sheet or cancellation of any debts
or entitlements, including the disposition of any Intellectual Property, in each
case other than in the ordinary course of business consistent with past
practice;

 

(k)               material damage, destruction or loss (whether or not covered
by insurance) to its property;

 

(l)                 any capital investment in, or any loan to, any other Person;

 

(m)             acceleration, termination, material modification to or
cancellation of any Material Contract or any Contract to which the Company is a
party or by which it is bound that would, if it remained in effect, constitute a
Material Contract;

 

(n)               any material capital expenditures;

 

(o)               imposition of any Encumbrance (except for any Permitted
Encumbrance) upon any of the Company properties, capital stock or assets,
tangible or intangible;

 

(p)               (i) grant of any bonuses, whether monetary or otherwise, or
increase in any wages, salary, severance, pension or other compensation or
benefits in respect of its current or former employees, officers, directors,
independent contractors or consultants, other than (x) as provided for in any
written agreements, or (y) required by applicable Law, (ii) change in the terms
of employment for any employee or any termination of any employees for which the
aggregate costs and expenses exceed $25,000 per year, or (iii) action to
accelerate the vesting or payment of any compensation or benefit for any current
or former employee, officer, director, independent contractor or consultant;

 

(q)               hiring or promoting any person as or to (as the case may be)
an officer or hiring or promoting any employee below officer except to fill a
vacancy in the ordinary course of business;

 

(r)                adoption, modification or termination of any: (i) employment,
severance, retention or other agreement with any current or former employee,
officer, director, independent contractor or consultant, (ii) Benefit Plan or
(iii) collective bargaining or other agreement with a Union, in each case
whether written or oral;

 

(s)                any loan to (or forgiveness of any loan to), or entry into
any other transaction with, any of its stockholders or current or former
directors, officers and employees;

 

(t)                 entry into a new line of business or abandonment or
discontinuance of existing lines of business;

 

(u)               adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 



14

 

 

(v)             purchase, lease or other acquisition of the right to own, use or
lease any property or assets for an amount in excess of $10,000, individually
(in the case of a lease, per annum) or $25,000 in the aggregate (in the case of
a lease, for the entire term of the lease, not including any option term),
except for purchases of inventory or supplies in the ordinary course of business
consistent with past practice;

 

(w)            acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof;

 

(x)              action by the Company, other than as contemplated by this
Agreement, to (i) make, change, revoke or rescind any Tax election, method,
policy or practice, (ii) amend any Tax Return, (iii) settle or compromise any
Tax proceeding, (iv) file any request for a ruling or special Tax incentive with
any taxing authority, (v) file any Tax Return (including any amendment to any
Tax Return) in a manner inconsistent with past practice, (vi) initiate any
voluntary disclosure, Tax amnesty filing or other Action relating to Taxes,
(vii) surrender any right to claim a Tax refund, or (viii) take any position on
any Tax Return, take any action, omit to take any action or enter into any other
transaction, in each case outside of the ordinary course of business consistent
with past practice and that would have the effect of increasing the Tax
liability or reducing any Tax asset of Buyer or the Company in respect of any
Post-Closing Tax Period; or

 

(y)             any Contract to do any of the foregoing, or any action or
omission that would result in any of the foregoing.

 

Section 3.09           Material Contracts.

 

(a)             Section 3.09(a) of the Disclosure Schedules lists each of the
following Contracts of the Company (such Contracts, together with all Contracts
concerning the occupancy, management or operation of any Real Property listed or
otherwise disclosed in Section 3.10(b) of the Disclosure Schedules being
“Material Contracts”):

 

(i)               each Contract of the Company involving aggregate consideration
in excess of $25,000 and which, in each case, cannot be cancelled by the Company
without penalty or without more than 90 days’ notice;

 

(ii)              all Contracts that provide for the indemnification by the
Company of any Person or the assumption by the Company of any Tax or other
Liability of any Person;

 

(iii)            all Contracts that relate to the acquisition or disposition of
any business, a material amount of stock or assets of any other Person or any
real property (whether by merger, sale of stock, sale of assets or otherwise);

 

(iv)           all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising Contracts to which the Company is a party;

 



15

 

 

(v)             all employment agreements and Contracts with independent
contractors or consultants (or similar arrangements) to which the Company is a
party, and which are not cancellable without material penalty or without more
than 90 days’ notice;

 

(vi)            except for Contracts relating to trade receivables, all
Contracts relating to indebtedness (including, without limitation, guarantees)
of the Company;

 

(vii)           all Contracts with any Governmental Authority to which the
Company is a party;

 

(viii)          all Contracts that limit or purport to limit the ability of the
Company to compete in any line of business or with any Person or in any
geographic area or during any period of time;

 

(ix)            any Contracts to which the Company is a party that provide for
any joint venture, partnership or similar arrangement by the Company;

 

(x)              all Contracts between or among the Company on the one hand and
Seller or the Stockholders or any Affiliate of Seller or the Stockholders (other
than the Company) on the other hand;

 

(xi)             all collective bargaining agreements or Contracts with any
Union to which the Company is a party; and

 

(xii)            any other Contract that is material to business or operations
the Company and not previously disclosed pursuant to this Section 3.09.

 

(b)             Each Material Contract is valid and binding on the Company in
accordance with its terms and is in full force and effect. None of the Company
or, to Seller’s Knowledge, any other party thereto is in breach of or default
under (or is alleged to be in breach of or default under), or has provided or
received any notice of any intention to terminate, any Material Contract. No
event or circumstance has occurred that, with notice or lapse of time or both,
would constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Buyer.

 

Section 3.10           Title to Assets; Real Property.

 

(a)               The Company has good and valid title to, or a valid leasehold
interest in, all Real Property and personal property and other assets reflected
in the Interim Balance Sheet or acquired after the Interim Balance Sheet Date,
other than properties and assets sold or otherwise disposed of in the ordinary
course of business consistent with past practice since the Interim Balance Sheet
Date. All such properties and assets (including leasehold interests) are free
and clear of Encumbrances except for the following (collectively referred to as
“Permitted Encumbrances”):

 



16

 

 

(i)               liens for Taxes not yet due and payable;

 

(ii)              mechanics, carriers’, workmen’s, repairmen’s or other like
liens arising or incurred in the ordinary course of business consistent with
past practice or amounts that are not delinquent, and which are not,
individually or in the aggregate, material to the business of the Company;

 

(iii)             easements, rights of way, zoning ordinances and other similar
encumbrances affecting Real Property which are not, individually or in the
aggregate, material to the business of the Company;

 

(iv)             liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business consistent with past practice which are not, individually or
in the aggregate, material to the business of the Company; or

 

(v)              other liens or imperfections of title that are not,
individually or in the aggregate, material to the business of the Company.

 

(b)             Section 3.10(b) of the Disclosure Schedules lists (i) the street
address of each parcel of Real Property; (ii) if such property is leased or
subleased by the Company, the landlord under the lease, the rental amount
currently being paid, and the expiration of the term of such lease or sublease
for each leased or subleased property; and (iii) the current use of such
property. The Company does not own any Real Property. Seller has delivered or
made available to Buyer true, complete and correct copies of all leases
affecting the Real Property. The Company is not a sublessor or grantor under any
sublease or other instrument granting to any other Person any right to the
possession, lease, occupancy or enjoyment of any leased Real Property. To the
Knowledge of Seller, the use and operation of the Real Property in the conduct
of the Company’s business do not violate in any material respect any applicable
Law, covenant, condition, restriction, easement, license, permit or agreement.
No material improvements constituting a part of the Real Property encroach on
real property owned or leased by a Person other than the Company. There are no
Actions pending nor, to the Seller’s Knowledge, threatened against or affecting
the Real Property or any portion thereof or interest therein in the nature or in
lieu of condemnation or eminent domain proceedings.

 

Section 3.11            Condition and Sufficiency of Assets. The buildings,
plants, structures, furniture, fixtures, machinery, equipment, vehicles and
other items of tangible personal property owned by the Company are structurally
sound, are in good operating condition and repair, and are adequate for the uses
to which they are being put, and none of such buildings, plants, structures,
furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost. The
buildings, plants, structures, furniture, fixtures, machinery, equipment,
vehicles and other items of tangible personal property currently owned or leased
by the Company, together with all other properties and assets of the Company,
are sufficient for the continued conduct of the Company’s business after the
Closing in substantially the same manner as conducted prior to the Closing and
constitute all of the rights, property and assets necessary to conduct the
business of the Company as currently conducted.

 



17

 

 

Section 3.12            Intellectual Property.

 

(a)             Section 3.12 of the Disclosure Schedule accurately identifies
and describes each item of Intellectual Property including, without limitation,
patents and patent applications, copyrights and copyright applications,
trademarks and trademark applications owned, purported to be owned by or
licensed to the Company (collectively, the “Company Intellectual Property”), to
the extent that such Company Intellectual Property is capable of being
identified or described in such medium, and designates whether it is registered,
filed, pending, or issued under the authority of any Governmental Authority,
including all patents, registered copyrights, registered trademarks, and all
applications for any of the foregoing (the “Registered Intellectual Property”)
and designates whether it is owned by the Company or licensed to the Company
from a third party (the “Licensed Intellectual Property”).

 

(b)              All Company Intellectual Property is valid, subsisting and
pending or enforceable in all material respects. The Company exclusively owns
all right, title and interest to and in Company Intellectual Property (other
than Licensed Intellectual Property), free and clear of any liens (other than
any nonexclusive licenses listed in Section 3.12 of the Disclosure Schedule), or
in the case of Licensed Intellectual Property, the Company has rights to use
such Licensed Intellectual Property to the extent used by the Company. Each
Person who was involved in the creation or development of the Company
Intellectual Property (other than Licensed Intellectual Property) is or was at
the time an employee or independent contractor of Company and has signed a valid
and enforceable agreement containing an irrevocable assignment of Intellectual
Property to the Company and confidentiality provisions protecting the Company
Intellectual Property. The Company has taken reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in the Company
Intellectual Property. The Company owns or otherwise has the right to use all
Intellectual Property necessary to conduct its business.

 

(c)            The Company has not infringed (directly, contributorily, by
inducement or otherwise), misappropriated or otherwise violated or made
unauthorized use of or violated any terms of use of any Intellectual Property of
any other Person or engaged in unfair competition in the course of operating its
business. No product designed, produced, developed, marketed, tested, sold,
licensed, built, operated, provided, distributed, or otherwise disposed of by
the Company, and no method or process used in the manufacturing or provision of
any such product, infringes, violates or makes unlawful or unauthorized use of
or violates any terms of use of any Intellectual Property of, or contains any
Intellectual Property misappropriated from, any other Person. The Company has
not received any written, or to the Seller’s Knowledge, oral, notice or other
communication alleging the actual, alleged or suspected infringement,
misappropriation or violation of any Intellectual Property of another Person.

 

(d)             Neither the execution, delivery or performance of any of this
Agreement or any Transaction Agreement nor the consummation of any of the
transactions contemplated hereby and thereby will, with or without notice and/or
the lapse of time, result in or give any other Person the right or option to
cause or declare: (i) a loss of, or lien on, the Company Intellectual Property;
(ii) the release, disclosure or delivery of the Company Intellectual Property by
or to any escrow agent or other Person; or (iii) the grant, assignment or
transfer to any other Person of any license or other right or interest under, to
or in any of the Company Intellectual Property.

 



18

 

 

Section 3.13            Inventory. All inventory of the Company, whether or not
reflected in the Balance Sheet, consists of a quality and quantity usable and
salable in the ordinary course of business consistent with past practice, except
for obsolete, damaged, defective or slow-moving items that have been written off
or written down to fair market value or for which adequate reserves have been
established. All such inventory is owned by the Company free and clear of all
Encumbrances, and no inventory is held on a consignment basis. The quantities of
each item of inventory (whether raw materials, work-in-process or finished
goods) are not excessive but are reasonable in the present circumstances of the
Company.

 

Section 3.14            Accounts Receivable. The accounts receivable reflected
on the Interim Balance Sheet and the accounts receivable arising after the date
thereof (a) have arisen from bona fide transactions entered into by the Company
involving the sale of goods or the rendering of services in the ordinary course
of business consistent with past practice; (b) constitute only valid, undisputed
claims of the Company not subject to claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business consistent with past practice; and (c) subject to a reserve for bad
debts shown on the Interim Balance Sheet or, with respect to accounts receivable
arising after the Interim Balance Sheet Date, on the accounting records of the
Company, are collectible in full within 90 days after billing. The reserve for
bad debts shown on the Interim Balance Sheet or, with respect to accounts
receivable arising after the Interim Balance Sheet Date, on the accounting
records of the Company have been determined in accordance with GAAP,
consistently applied, subject to normal year-end adjustments and the absence of
disclosures normally made in footnotes.

 

Section 3.15            Customers and Suppliers.

 

(a)               Section 3.15(a) of the Disclosure Schedules sets forth (i)
each customer who has paid aggregate consideration to the Company for goods or
services rendered in an amount greater than or equal to $50,000 for each of the
two most recent fiscal years (collectively, the “Material Customers”); and (ii)
the amount of consideration paid by each Material Customer during such periods.
The Company has not received any notice, and has no reason to believe, that any
of its Material Customers has ceased, or intends to cease after the Closing, to
use its goods or services or to otherwise terminate or materially reduce its
relationship with the Company.

 

(b)              Section 3.15(b) of the Disclosure Schedules sets forth (i) each
supplier to whom the Company has paid consideration for goods or services
rendered in an amount greater than or equal to $50,000 for each of the two most
recent fiscal years (collectively, the “Material Suppliers”); and (ii) the
amount of purchases from each Material Supplier during such periods. The Company
has not received any notice, and has no reason to believe, that any of its
Material Suppliers has ceased, or intends to cease, to supply goods or services
to the Company or to otherwise terminate or materially reduce its relationship
with the Company.

 



19

 

 

Section 3.16           Insurance. Section 3.16 of the Disclosure Schedules sets
forth a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
workers’ compensation, vehicular, directors’ and officers’ liability, fiduciary
liability and other casualty and property insurance maintained by the Company
relating to the assets, business, operations, employees, officers and directors
of the Company (collectively, the “Insurance Policies”). The execution of this
Agreement and the consummation of the transactions contemplated hereby will not
cause the termination or cancellation of any of the Insurance Policies. None of
the Company, Seller, or the Stockholders nor any of their respective Affiliates
has received any written notice of cancellation of, premium increase with
respect to, or alteration of coverage under, any of such Insurance Policies. All
premiums due on such Insurance Policies have either been paid or, if due and
payable prior to Closing, will be paid prior to Closing in accordance with the
payment terms of each Insurance Policy. The Insurance Policies do not provide
for any retrospective premium adjustment or other experience-based liability on
the part of the Company. All such Insurance Policies (a) are valid and binding
in accordance with their terms; (b) are provided by carriers who are financially
solvent; and (c) have not been subject to any lapse in coverage. There are no
claims related to the business of the Company pending under any such Insurance
Policies as to which coverage has been questioned, denied or disputed or in
respect of which there is an outstanding reservation of rights. The Company is
not in default under, or has otherwise failed to comply with, in any material
respect, any provision contained in any such Insurance Policy. The Insurance
Policies are of the type and in the amounts customarily carried by Persons
conducting a business similar to the Company and are sufficient for compliance
with all applicable Laws and Contracts to which the Company is a party or by
which it is bound.

 

Section 3.17            Legal Proceedings; Governmental Orders.

 

(a)               There are no Actions pending or, to Seller’s Knowledge,
threatened (a) against or by the Company affecting any of its properties or
assets (or by or against Seller, the Stockholders or any Affiliate thereof and
relating to the Company); or (b) against or by the Company, Seller, the
Stockholders or any Affiliate of Seller or Stockholders that challenges or seeks
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred, or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

(b)               There are no outstanding Governmental Orders and no
unsatisfied judgments, penalties or awards against or affecting the Company or
any of its properties or assets.

 

Section 3.18            Compliance with Laws; Permits.

 

(a)               For the past three years the Company has complied, and is now
complying, with all Laws applicable to it or its business, properties or assets.

 

(b)               All Permits required for the Company to conduct its business
as currently conducted have been obtained by it and are valid and in full force
and effect. All fees and charges with respect to such Permits as of the date
hereof have been paid in full. Section 3.18(b) of the Disclosure Schedules lists
all current Permits issued to the Company, including the names of the Permits
and their respective dates of issuance and expiration. No event has occurred
that, with or without notice or lapse of time or both, would reasonably be
expected to result in the revocation, suspension, lapse or limitation of any
Permit set forth in Section 3.18(b) of the Disclosure Schedules.

 



20

 

 

Section 3.19            Environmental Matters.

 

(a)               The Company is currently and has, for the past six years, been
in compliance with all Environmental Laws and has not, and the Company has not,
received from any Person any: (i) Environmental Notice or Environmental Claim;
or (ii) written request for information pursuant to Environmental Law, which, in
each case, either remains pending or unresolved, or is the source of ongoing
obligations or requirements as of the Closing Date.

 

(b)               The Company has obtained and is in material compliance with
all Environmental Permits (each of which is disclosed in Section 3.19(b) of the
Disclosure Schedules) necessary for the ownership, lease, operation or use of
the business or assets of the Company as currently owned, leased, operated or
used, and all such Environmental Permits are in full force and effect in
accordance with Environmental Law. With respect to any such Environmental
Permits, Seller and the Stockholders have undertaken all measures necessary to
facilitate transferability of the same, and neither the Company, Seller or the
Stockholders are aware of any condition, event or circumstance that might
prevent or impede the transferability of the same, nor have they received any
Environmental Notice or written communication regarding any material adverse
change in the status or terms and conditions of the same.

 

(c)               No real property currently or formerly owned, operated or
leased by the Company is listed on, or has been proposed for listing on, the
National Priorities List (or CERCLIS) under CERCLA, or any similar state list.

 

(d)               There has been no Release of Hazardous Materials in
contravention of Environmental Law with respect to the business or assets of the
Company or any real property currently or formerly owned, operated or leased, by
the Company during the periods that such real property was owned, operated or
leased by the Company, and none of the Company, Seller or the Stockholders have
received an Environmental Notice that any real property currently or formerly
owned, operated or leased in connection with the business of the Company
(including soils, groundwater, surface water, buildings and other structure
located on any such real property) has been contaminated with any Hazardous
Material which could reasonably be expected to result in an Environmental Claim
against, or a violation of Environmental Law or term of any Environmental Permit
by, the Company.

 

(e)               Section 3.19(e) of the Disclosure Schedules contains a
complete and accurate list of all active or abandoned aboveground or underground
storage tanks owned or operated by the Company.

 

(f)                Section 3.19(f) of the Disclosure Schedules contains a
complete and accurate list of all off-site Hazardous Materials treatment,
storage, or disposal facilities or locations used by the Company and, to
Seller’s Knowledge, any predecessor as to which the Company may retain
liability, and none of these facilities or locations has been placed or proposed
for placement on the National Priorities List (or CERCLIS) under CERCLA, or any
similar state list, and the Company has not received any Environmental Notice
regarding potential liabilities with respect to such off-site Hazardous
Materials treatment, storage, or disposal facilities or locations used by the
Company.

 

(g)               None of Seller, the Stockholders or the Company has retained
or assumed, by contract or by operation of Law, any liabilities or obligations
of third parties under Environmental Law.

 



21

 

 

(h)            Seller has provided or otherwise made available to Buyer and
listed in Section 3.19(h) of the Disclosure Schedules: (i) any and all
environmental reports, studies, audits, records, sampling data, site
assessments, risk assessments, economic models and other similar documents with
respect to the business or assets of the Company or any currently or formerly
owned, operated or leased real property which are in the possession or control
of Seller, the Stockholders or the Company related to compliance with
Environmental Laws, Environmental Claims or an Environmental Notice or the
Release of Hazardous Materials; and (ii) any and all material documents
concerning planned or anticipated capital expenditures required to reduce,
offset, limit or otherwise control pollution and/or emissions, manage waste or
otherwise ensure compliance with current or future Environmental Laws
(including, without limitation, costs of remediation, pollution control
equipment and operational changes).

 

(i)              Seller and the Stockholders are not aware of and do not
reasonably anticipate, as of the Closing Date, any condition, event or
circumstance concerning the Release or regulation of Hazardous Materials that
might, after the Closing Date, prevent, impede or materially increase the costs
associated with the ownership, lease, operation, performance or use of the
business or assets of the Company as currently carried out.

 

Section 3.20            Employee Benefit Matters.

 

(a)             Section 3.20(a) of the Disclosure Schedules contains a true and
complete list of each pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance
award, phantom equity, stock or stock-based, change in control, retention,
severance, vacation, paid time off, welfare, fringe-benefit and other similar
agreement, plan, policy, program or arrangement (and any amendments thereto), in
each case whether or not reduced to writing and whether funded or unfunded,
including each “employee benefit plan” within the meaning of Section 3(3) of
ERISA, whether or not tax-qualified and whether or not subject to ERISA, which
is or has been maintained, sponsored, contributed to, or required to be
contributed to by the Company for the benefit of any current or former employee,
officer, director, retiree, independent contractor or consultant of the Company
or any spouse or dependent of such individual, or under which the Company or any
of its ERISA Affiliates has or may have any Liability, or with respect to which
Buyer or any of its Affiliates would reasonably be expected to have any
Liability, contingent or otherwise (as listed on Section 3.20(a) of the
Disclosure Schedules, each, a “Benefit Plan”). The Company has separately
identified in Section 3.20(a) of the Disclosure Schedules (i) each Benefit Plan
that contains a change in control provision and (ii) each Benefit Plan that is
maintained, sponsored, contributed to, or required to be contributed to by the
Company primarily for the benefit of employees outside of the United States (a
“Non-U.S. Benefit Plan”).

 

(b)               Seller has made available to Buyer accurate, current and
complete copies of all documents relating to each Benefit Plan.

 

(c)               As of the Closing Date, the Company has fully satisfied and
paid all Liabilities arising under any of its Benefit Plans, including
Liabilities reflected on the Interim Balance Sheet or those that arose after the
Interim Balance Sheet Date, and the Company has no Liability under its Benefit
Plans for any periods prior to the Closing Date.

 



22

 

 

(d)               Each Benefit Plan and related trust has been established,
administered and maintained in accordance with its terms and in compliance with
all applicable Laws (including ERISA, the Code and any applicable local Laws).
Each Benefit Plan that is intended to be qualified under Section 401(a) of the
Code (a “Qualified Benefit Plan”) is so qualified and has received a favorable
and current determination letter from the Internal Revenue Service, or with
respect to a prototype plan, can rely on an opinion letter from the Internal
Revenue Service to the prototype plan sponsor, to the effect that such Qualified
Benefit Plan is so qualified and that the plan and the trust related thereto are
exempt from federal income taxes under Sections 401(a) and 501(a), respectively,
of the Code, and nothing has occurred that could reasonably be expected to
adversely affect the qualified status of any Qualified Benefit Plan. Nothing has
occurred with respect to any Benefit Plan that has subjected or could reasonably
be expected to subject the Company or any of its ERISA Affiliates or, with
respect to any period on or after the Closing Date, Buyer or any of its
Affiliates, to a penalty under Section 502 of ERISA or to tax or penalty under
Section 4975 of the Code. All benefits, contributions and premiums relating to
each Benefit Plan have been timely paid in accordance with the terms of such
Benefit Plan and all applicable Laws and accounting principles, and all benefits
accrued under any unfunded Benefit Plan have been paid, accrued or otherwise
adequately reserved to the extent required by, and in accordance with, GAAP. All
Non-U.S. Benefit Plans that are intended to be funded and/or book-reserved are
funded and/or book-reserved, as appropriate, based upon reasonable actuarial
assumptions.

 

(e)               Neither the Company nor any of its ERISA Affiliates has (i)
incurred or reasonably expects to incur, either directly or indirectly, any
material Liability under Title I of ERISA or any Liability whatsoever under
Title IV of ERISA, or related provisions of the Code or applicable local Law
relating to employee benefit plans; (ii) failed to timely pay premiums to the
Pension Benefit Guaranty Corporation; (iii) withdrawn from any Benefit Plan; or
(iv) engaged in any transaction which would give rise to liability under Section
4069 or Section 4212(c) of ERISA.

 

(f)                With respect to each Benefit Plan (i) no such plan is a
“multiple employer plan” within the meaning of Section 413(c) of the Code, a
“multiple employer welfare arrangement” (as defined in Section 3(40) of ERISA),
or a “multiemployer plan” within the meaning of Section 3(37) of ERISA; (ii) no
Action has been initiated by the Pension Benefit Guaranty Corporation to
terminate any such plan or to appoint a trustee for any such plan; (iii) no such
plan is subject to the minimum funding standards of Section 412 of the Code or
Title IV of ERISA, and none of the assets of the Company or any ERISA Affiliate
is, or may reasonably be expected to become, the subject of any lien arising
under Section 302 of ERISA or Section 412(a) of the Code, (iv) no such plan is
subject to the minimum funding standards of Section 412 of the Code or Title IV
of ERISA, and no plan listed in Section 3.20(a) of the Disclosure Schedules has
failed to satisfy the minimum funding standards of Section 302 of ERISA or
Section 412 of the Code; and (v) no “reportable event,” as defined in Section
4043 of ERISA, has occurred with respect to any such plan.

 

(g)               Each Benefit Plan can be amended, terminated or otherwise
discontinued after the Closing in accordance with its terms, without material
liabilities to Buyer, the Company or any of their Affiliates other than ordinary
administrative expenses typically incurred in a similar termination event. The
Company has no commitment or obligation and has not made any representations to
any employee, officer, director, independent contractor or consultant, whether
or not legally binding, to adopt, amend, modify or terminate any Benefit Plan or
any collective bargaining agreement, in connection with the consummation of the
transactions contemplated by this Agreement or otherwise.

 



23

 

 

(h)               Other than as required under Section 601 et. seq. of ERISA or
other applicable Law, no Benefit Plan provides post-termination or retiree
welfare benefits to any individual for any reason, and neither the Company nor
any of its ERISA Affiliates has any Liability to provide post-termination or
retiree welfare benefits to any individual or ever represented, promised or
contracted to any individual that such individual would be provided with
post-termination or retiree welfare benefits.

 

(i)                 There is no pending or, to Seller’s Knowledge, threatened
Action relating to a Benefit Plan (other than routine claims for benefits), and
no Benefit Plan has within the three years prior to the date hereof been the
subject of an examination or audit by a Governmental Authority or the subject of
an application or filing under or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.

 

(j)                 There has been no amendment to, announcement by the Company
relating to, or change in employee participation or coverage under, any Benefit
Plan or collective bargaining agreement that would increase the annual expense
of maintaining such plan above the level of the expense incurred for the most
recently completed fiscal year with respect to any director, officer, employee,
independent contractor or consultant, as applicable. Neither the Company nor any
of their Affiliates has any commitment or obligation or has made any
representations to any director, officer, employee, independent contractor or
consultant, whether or not legally binding, to adopt, amend, modify or terminate
any Benefit Plan or any collective bargaining agreement.

 

(k)               Each Benefit Plan that is subject to Section 409A of the Code
has been administered in compliance with its terms and the operational and
documentary requirements of Section 409A of the Code and all applicable
regulatory guidance (including notices, rulings and proposed and final
regulations) thereunder. The Company does not have any obligation to gross up,
indemnify or otherwise reimburse any individual for any excise taxes, interest
or penalties incurred pursuant to Section 409A of the Code.

 

(l)                 Each individual who is classified by the Company as an
independent contractor has been properly classified for purposes of
participation and benefit accrual under each Benefit Plan.

 

(m)             Neither the execution of this Agreement nor any of the
transactions contemplated by this Agreement will (either alone or upon the
occurrence of any additional or subsequent events): (i) entitle any current or
former director, officer, employee, independent contractor or consultant of the
Company to severance pay or any other payment; (ii) accelerate the time of
payment, funding or vesting, or increase the amount of compensation due to any
such individual; (iii) limit or restrict the right of the Company to merge,
amend or terminate any Benefit Plan; (iv) increase the amount payable under or
result in any other material obligation pursuant to any Benefit Plan; (v) result
in “excess parachute payments” within the meaning of Section 280G(b) of the
Code; or (vi) require a “gross-up” or other payment to any “disqualified
individual” within the meaning of Section 280G(c) of the Code.

 



24

 

 

Section 3.21            Employment Matters.

 

(a)               Section 3.21(a) of the Disclosure Schedules contains a list of
all persons who are employees, independent contractors or consultants of the
Company as of the date hereof, including any employee who is on a leave of
absence of any nature, paid or unpaid, authorized or unauthorized, and sets
forth for each such individual the following: (i) name; (ii) title or position
(including whether full or part time); (iii) hire date; (iv) current annual base
compensation rate; (v) commission, bonus or other incentive-based compensation;
and (vi) a description of the fringe benefits provided to each such individual
as of the date hereof. As of the date hereof, all compensation, including wages,
commissions and bonuses, payable to all employees, independent contractors or
consultants of the Company for services performed on or prior to the date hereof
have been paid in full (or accrued in full on the Interim Balance Sheet) and
there are no outstanding agreements, understandings or commitments of the
Company with respect to any compensation, commissions or bonuses.

 

(b)               The Company is not, and has not been for the past five years,
a party to, bound by, or negotiating any collective bargaining agreement or
other Contract with a union, works council or labor organization (collectively,
“Union”), and there is not, and has not been for the past five years, any Union
representing or purporting to represent any employee of the Company, and, to the
Seller’s Knowledge, no Union or group of employees is seeking or has sought to
organize employees for the purpose of collective bargaining. There has never
been, nor has there been any threat, to the Seller’s Knowledge, of any strike,
slowdown, work stoppage, lockout, concerted refusal to work overtime or other
similar labor disruption or dispute affecting the Company or any of its
employees. The Company has no duty to bargain with any Union.

 

(c)               The Company is, and for the past three years has been, in
compliance with all applicable Laws pertaining to employment and employment
practices, including all Laws relating to labor relations, equal employment
opportunities, fair employment practices, employment discrimination, harassment,
retaliation, reasonable accommodation, disability rights or benefits,
immigration, wages, hours, overtime compensation, child labor, hiring, promotion
and termination of employees, working conditions, meal and break periods,
privacy, health and safety, workers’ compensation, leaves of absence and
unemployment insurance. All individuals characterized and treated by the Company
as independent contractors or consultants are properly treated as independent
contractors under all applicable Laws. All employees of the Company classified
as exempt under the Fair Labor Standards Act and state and local wage and hour
laws are properly classified. There are no Actions against the Company pending,
or to the Seller’s Knowledge, threatened to be brought or filed, by or with any
Governmental Authority or arbitrator in connection with the employment of any
current or former applicant, employee, consultant or independent contractor of
the Company, including, without limitation, any claim relating to unfair labor
practices, employment discrimination, harassment, retaliation, equal pay, wage
and hours or any other employment related matter arising under applicable Laws.

 



25

 

 

Section 3.22           Taxes.

 

(a)             All Tax Returns required to be filed on or before the Closing
Date by the Company have been timely filed. Such Tax Returns are true, complete
and correct in all respects. All Taxes due and owing by the Company (whether or
not shown on any Tax Return) have been timely paid.

 

(b)             For the past six years, the Company has withheld and paid each
Tax required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, customer, stockholder
or other party, and complied with all information reporting and backup
withholding provisions of applicable Law.

 

(c)             None of the Company, the Stockholders or Seller have received
written notice from any taxing authority in any jurisdiction where the Company
does not file Tax Returns indicating that the Company is, or may be, subject to
Tax by that jurisdiction.

 

(d)             No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes or Tax Returns of the Company,
other than automatic extensions to the due dates of Tax Returns obtained in the
ordinary course of business.

 

(e)             The amount of the Company’s Liability for unpaid Taxes for all
periods ending on or before the Closing Date does not, in the aggregate, exceed
the amount of accruals for Taxes (excluding reserves for deferred Taxes)
reflected on the Financial Statements. The amount of the Company’s Liability for
unpaid Taxes for all periods following the Interim Balance Sheet Date does not,
in the aggregate, exceed the amount of accruals for Taxes (excluding reserves
for deferred Taxes) as adjusted for the passage of time in accordance with the
past custom and practice of the Company (and which accruals shall not exceed
comparable amounts incurred in similar periods in prior years). For U.S. federal
income Tax purposes, the Company uses the accrual method of accounting, and uses
the calendar year for its taxable year. The Company has not incurred any
Liabilities for Taxes since the date of the Latest Balance Sheet outside the
Ordinary Course of Business.

 

(f)               Section 3.22(f) of the Disclosure Schedules sets forth:

 

(i)              the taxable years of the Company for which examinations by the
taxing authorities have, to the Seller’s Knowledge, been completed, along with
the applicable taxing jurisdiction, amount and type of Tax at issue;

 

(ii)             the jurisdictions in which the Company files Tax Returns or has
paid any Taxes, including on a “nexus” basis in connection with the ownership,
operation or management of the Company’s business or assets, in all cases solely
since January 1, 2015; and

 

(iii)            those taxable years for which examinations by taxing
authorities are presently being conducted.

 

(g)               All deficiencies asserted, or assessments made, against the
Company as a result of any examinations by any taxing authority have been fully
paid.

 



26

 

 

(h)             The Company is not a party to any Action by any taxing
authority. There are no pending or, to the Seller’s Knowledge, threatened
Actions by any taxing authority, nor has the Company received from any foreign,
U.S. federal, state or local taxing authority (including jurisdictions where the
Company has filed Tax Returns) any (i) notice indicating an intent to open an
audit or other review, (ii) request for information related to Tax matters or a
(iii) notice of deficiency or proposed adjustment for any amount of Tax
proposed, asserted or assessed by any taxing authority against the Company.

 

(i)               Seller has delivered to Buyer copies of all federal, state,
local and foreign income, franchise and similar Tax Returns, examination
reports, and statements of deficiencies assessed against, or agreed to by, the
Company for all Tax periods ending after January 1, 2015.

 

(j)               There are no Encumbrances for Taxes (other than for current
Taxes not yet due and payable) upon the assets of the Company.

 

(k)              The Company is not a party to, or bound by, any Tax Sharing
Agreement.

 

(l)               No private letter rulings, technical advice memoranda or
similar agreement or rulings have been requested, entered into or issued by any
taxing authority with respect to the Company.

 

(m)            The Company has not been a member of an affiliated, combined,
consolidated or unitary Tax group for Tax purposes (other than as a disregarded
subsidiary of the Seller). The Company has no Liability for Taxes of any Person
(other than the Company) under Treasury Regulations Section 1.1502-6 (or any
corresponding provision of applicable state, local or foreign Law), as
transferee or successor, by Contract or otherwise.

 

(n)            The Company will not be required to include any item of income
in, or exclude any item or deduction from, taxable income for any Post-Closing
Tax Period as a result of:

 

(i)               any change in a method of accounting under Section 481 of the
Code (or any comparable provision of state, local or foreign Tax Laws), or use
of the cash method or an improper method of accounting, for a Pre-Closing Tax
Period;

 

(ii)              an installment sale or open transaction occurring on or prior
to the Closing Date;

 

(iii)            a prepaid amount received on or before the Closing Date;

 

(iv)             any closing agreement under Section 7121 of the Code, or
similar provision of applicable state, local or foreign Law;

 

(v)              an intercompany transaction or excess loss account described in
Treasury Regulations under Section 1502 of the Code (or any corresponding or
similar provision of state, local, or non-U.S. Tax Law);

 

(vi)             an inclusion under Code Section 965(a) or any election under
Section 965(h) or Section 965(i) of the Code;

 



27

 

 

(vii)          an income inclusion pursuant to Section 951 or Section 951A of
the Code with respect to any interest held in a “controlled foreign corporation”
(as that term is defined in Section 957 of the Code) in a Pre-Closing Tax
Period; or

 

(viii)        any election under Section 108(i) of the Code.

 

(o)            Seller is not a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2. The Company is not, nor has it been, a United
States real property holding corporation (as defined in Section 897(c)(2) of the
Code) during the applicable period specified in Section 897(c)(1)(a) of the
Code.

 

(p)           The Company has not been a “distributing corporation” or a
“controlled corporation” in connection with a distribution described in Section
355 or Section 361 of the Code.

 

(q)             The Company is not, and has not been, a party to, or a promoter
of, a “reportable transaction” within the meaning of Section 6707A(c)(1) of the
Code and Treasury Regulations Section 1.6011-4(b).

 

(r)             (i) Section 3.22(r) of the Disclosure Schedules sets forth all
foreign jurisdictions in which the Company is subject to Tax, is engaged in
business or has a permanent establishment; (ii) the Company has not entered into
a gain recognition agreement pursuant to Treasury Regulations Section
1.367(a)-8; and (iii) the Company has not transferred an intangible, the
transfer of which would be subject to the rules of Section 367(d) of the Code.

 

(s)             The Company is not a party to any joint venture, partnership or
other arrangement that is treated as a partnership for Tax purposes.

 

(t)             The Company has (i) properly collected all sales Taxes required
to be collected in the time and manner required by any applicable Law and
remitted all such sales Taxes and applicable use Taxes to the applicable taxing
authority in the time and in the manner required by any applicable Law, (ii)
returned all sales Taxes erroneously collected from any Person to such Person
(or, if such Person cannot be located or is no longer in business, remitted such
sales Tax to the appropriate taxing authority) in the time and in the manner
required by any applicable Law and (iii) collected and maintained all resale
certificates and other documentation required to qualify for any exemption from
the collection of sales Taxes.

 

(u)            The Seller, the Company and the Stockholders have caused the
Pre-Closing Restructuring to occur at least one day prior to the Closing Date.
The Company was, and has always been, an “S corporation” (within the meaning of
the Section 1361 of the Code) until the effective time of the Pre-Closing
Restructuring, at which time the Company became a “qualified subchapter S
subsidiary” (within the meaning of Section 1361(b)(3)(a)(i) of the Code) and the
Seller was, and always has been since its formation, an “S corporation” (within
the meaning of the Section 1361 of the Code).

 



28

 

 

Notwithstanding the foregoing, nothing in this Section 3.22 (or otherwise in
this Agreement), other than the representations set forth in Sections 3.22(k),
3.22(l), 3.22(m), 3.22(n), 3.22(p), 3.22(r)(ii), 3.22(r)(iii), and 3.22(u),
shall be construed as a representation or warranty regarding the Taxes of the
Company arising in any Post-Closing Tax Period, based on the validity of the tax
assets or attributes of the Company or the continuation of conduct of Buyer (or
its Affiliates, including, after the Closing, the Company) after the Closing
with respect to Taxes or Tax Return positions of the Company.

 

Section 3.23       Books and Records. The minute books and stock record books of
the Company, all of which have been made available to Buyer, are complete and
correct and have been maintained in accordance with sound business practices.
The minute books of the Company contain accurate and complete records of all
meetings, and actions taken by written consent of, the stockholders, the board
of directors and any committees of the board of directors of the Company, and no
meeting, or action taken by written consent, of any such stockholders, board of
directors or committee has been held for which minutes have not been prepared
and are not contained in such minute books. At the Closing, all of those books
and records will be in the possession of the Company.

 

Section 3.24       Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of the Company, Seller or the
Stockholders.

 

Section 3.25       Full Disclosure. No representation or warranty by Seller in
this Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

ARTICLE IV
Representations and Warranties of Buyer

 

Buyer represents and warrants to Seller and Stockholders that the statements
contained in this Article IV are true and correct as of the date hereof.

 

Section 4.01       Organization and Authority of Buyer. Buyer is a corporation
duly organized, validly existing and in good standing under the Laws of the
state of Nevada. Buyer has full corporate power and authority to enter into this
Agreement and the other Transaction Documents to which Buyer is a party, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer. This Agreement and each of the Transaction Documents has been duly
executed and delivered by Buyer, and (assuming due authorization, execution and
delivery by Seller) each such agreement constitutes a legal, valid and binding
obligation of Buyer enforceable against Buyer in accordance with its terms.

 



29

 

 

Section 4.02       No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational documents of Buyer; (b) conflict
with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) require the consent, notice or
other action by any Person under any Contract to which Buyer is a party. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Buyer in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, except for such filings as may be required under the federal
and state securities laws.

 

Section 4.03       Investment Purpose. Buyer is acquiring the Shares solely for
its own account for investment purposes and not with a view to, or for offer or
sale in connection with, any distribution thereof. Buyer acknowledges that the
Shares are not registered under the Securities Act of 1933, as amended, or any
state securities laws, and that the Shares may not be transferred or sold except
pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable.

 

Section 4.04       Legal Proceedings. There are no Actions pending or, to
Buyer’s knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred, or circumstances exist
that may give rise or serve as a basis for any such Action.

 

Section 4.05       Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.

 

Section 4.06       Full Disclosure. No representation or warranty by Buyer in
this Agreement or any certificate or other document furnished or to be furnished
to Seller pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

Section 4.07       Non-Reliance. Buyer acknowledges and agrees that: (a) none of
the Company, Seller or the Stockholders, nor any of their respective
Representatives, has made or is making any representations or warranties
whatsoever, express or implied, regarding the Company, the subject matter of
this Agreement or otherwise, except as expressly set forth in this Agreement or
any certificate or other document furnished or to be furnished to Buyer pursuant
to this Agreement; and (b) in making its decision to enter into this Agreement
and to consummate the transactions contemplated hereby, Buyer is not relying and
has not relied on any representations or warranties whatsoever, express or
implied, or on any other information or materials provided or made available to
Buyer, regarding the Company, the subject matter of this Agreement or otherwise,
except for the representations and warranties expressly set forth in this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement.

 



30

 

 

ARTICLE V

Covenants

 

Section 5.01       Confidentiality. From and after the Closing, Seller and the
Stockholders shall hold in confidence any and all information, whether written
or oral, concerning the Company, except to the extent that Seller and the
Stockholders can show that such information (a) is generally available to and
known by the public through no fault of Seller or the Stockholders, any of their
Affiliates or their respective Representatives; or (b) is lawfully acquired by
Seller or the Stockholders, any of their Affiliates or their respective
Representatives from and after the Closing from sources which are not prohibited
from disclosing such information by a legal, contractual or fiduciary
obligation. If Seller or the Stockholders or any of their Affiliates or their
respective Representatives are compelled to disclose any information by judicial
or administrative process or by other requirements of Law, Seller shall promptly
notify Buyer in writing and shall disclose only that portion of such information
which Seller is advised by their counsel in writing is legally required to be
disclosed, provided that Seller shall use reasonable best efforts to obtain an
appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information.

 

Section 5.02       Non-competition; Non-solicitation

 

(a)          For a period equal to the longer of (i) five years following the
Closing Date and (ii) one year after the termination of the applicable Seller’s
Employment Agreement (the “Restricted Period”), neither Seller nor either
Stockholder shall, or shall permit any of his Affiliates to, directly or
indirectly, (i) engage in or assist others in engaging in the Restricted
Business in the Territory; (ii) have an interest in any Person that engages
directly or indirectly in the Restricted Business in the Territory in any
capacity, including as a partner, stockholder, member, employee, principal,
agent, trustee or consultant; or (iii) intentionally interfere in any material
respect with the business relationships (whether formed prior to or after the
date of this Agreement) between the Company and customers or suppliers of the
Company. Notwithstanding the foregoing, Seller and the Stockholders may own,
directly or indirectly, solely as an investment, securities of any Person traded
on any national securities exchange if Seller or the Stockholders are not
controlling Persons of, or members of a group which controls, such Person and if
Seller and the Stockholders do not, directly or indirectly, own 5% or more of
any class of securities of such Person.

 

(b)         During the Restricted Period, neither Seller nor either Stockholder
shall, nor shall the Seller or the Stockholders permit any of his Affiliates to,
directly or indirectly, hire or solicit any employee of the Company or encourage
any such employee to leave such employment or hire any such employee who has
left such employment, except pursuant to a general solicitation which is not
directed specifically to any such employees; provided, that nothing in this
Section 5.02(b) shall prevent Seller, the Stockholders or any of their
Affiliates from hiring (i) any employee whose employment has been terminated by
the Company or Buyer or (ii) after 180 days from the date of termination of
employment, any employee whose employment has been terminated by the employee.

 



31

 

 

(c)           During the Restricted Period, neither the Stockholder nor either
Seller shall, nor shall Seller or either Stockholder permit any of his
Affiliates to, directly or indirectly, solicit or entice, or attempt to solicit
or entice, any clients or customers of the Company or potential clients or
customers of the Company for purposes of diverting their business or services
from the Company.

 

(d)           Seller and the Stockholders acknowledge that a breach or
threatened breach of this Section 5.02 would give rise to irreparable harm to
Buyer, for which monetary damages would not be an adequate remedy, and they each
hereby agree that in the event of a breach or a threatened breach by Seller or
the Stockholders of any such obligations, Buyer shall, in addition to any and
all other rights and remedies that may be available to it in respect of such
breach, be entitled to equitable relief, including a temporary restraining
order, an injunction, specific performance and any other relief that may be
available from a court of competent jurisdiction (without any requirement to
post bond).

 

(e)          Seller and the Stockholders acknowledge that the restrictions
contained in this Section 5.02 are reasonable and necessary to protect the
legitimate interests of Buyer and constitute a material inducement to Buyer to
enter into this Agreement and consummate the transactions contemplated by this
Agreement. In the event that any covenant contained in this Section 5.02 should
ever be adjudicated to exceed the time, geographic, product or service, or other
limitations permitted by applicable Law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service, or other limitations permitted by applicable Law. The covenants
contained in this Section 5.02 and each provision hereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

 

(f)           Nothing in this Section 5.02 shall prohibit Warden Trading
Associates Ltd. from owning an equity interest in Elmec Ltd.

 

Section 5.03       Public Announcements. Unless otherwise required by applicable
Law (based upon the reasonable advice of counsel), neither Seller nor either
Stockholder shall make any public announcements in respect of this Agreement or
the transactions contemplated hereby or otherwise communicate with any news
media without the prior written consent of Buyer, and the Parties shall
cooperate as to the timing and contents of any such announcement.

 



32

 

 

Section 5.04       Further Assurances. Following the Closing, each of the
Parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

Section 5.05       Key Employee Employment Arrangements. Effective as of the
Closing, Buyer will cause the Company to execute the Employment Agreement of
each Key Employee, the form of which is attached hereto as Exhibit B.

 

Section 5.06    Employee Matters.

 

(a)           The Company shall take all actions necessary and appropriate
(including fully vesting participants in their account balances and funding all
employer contributions through the Closing Date) to terminate the Company’s SEP
IRA Plan, effective no later than the day immediately preceding the Closing
Date. The form of the resolutions terminating the Company’s SEP IRA Plan shall
be reasonably satisfactory to Buyer, which shall be afforded a reasonable
opportunity to review such resolutions.

 

(b)           Buyer shall offer enrollment commencing January 1, 2020 in Buyer’s
welfare plans and tax-qualified retirement plans (excluding any severance plan,
equity incentive plan, defined benefit plan, nonqualified deferred compensation
plan, post-retirement welfare plan, or other legacy-type plans, if applicable)
to those employees of the Company who continue employment with the Company
through and after the Closing Date (“Continuing Employees”), in each case on
terms and conditions substantially similar to the terms and conditions
applicable to similarly-situated employees of Buyer. For purposes of Buyer’s
plans described in the foregoing sentence, Buyer shall give each Continuing
Employee service credit for employment with the Company for purposes of
eligibility, vesting, and, with respect to vacation or paid time-off only,
benefit accrual, as if such service had been performed with Buyer, except to the
extent such service crediting would result in a duplication of benefits.

 

(c)          The provisions of this Section 5.06 are solely for the benefit of
the parties to this Agreement, and no current or former employee of the Company
shall be regarded for any purpose as a third-party beneficiary of this
Agreement. In no event shall the terms of this Section 5.06 be deemed to (i)
establish, amend or modify any Benefit Plan, (ii) alter or limit the ability of
the Company or Buyer to amend, modify or terminate any Benefit Plan or any other
benefit or compensation plan, program, agreement or arrangement or (iii) confer
upon any current or former employee, officer, director or consultant any right
to employment or continued employment or continued service with the Company,
Buyer, or any of their respective Affiliates.

 



33

 

 

ARTICLE VI
Tax Matters

 

Section 6.01       Tax Returns. Buyer shall prepare and file any Tax Returns of
the Company that relate to a Pre-Closing Tax Period (including a Straddle
Period) other than Tax Returns required by Law to be filed by Seller (including,
for the avoidance of doubt, Tax Returns reflecting the Deemed Asset Sale
Treatment). If any such Tax Return shall be used by the Buyer as the basis of a
request for payment of Indemnified Taxes by the Seller or Stockholders, then
Buyer shall submit such Tax Return to the Seller (together with schedule,
statements and, to the extent requested by the Seller, supporting documentation)
as soon as reasonably practicable before the due date thereof (including
extensions). If Seller objects to any item on any such Tax Return, it shall,
within ten days after delivery of such Tax Return, notify Buyer in writing that
they so object, specifying with particularity any such item and stating the
specific factual or legal basis for any such objection. If Seller does not
provide a written notice of objection within ten days after delivery of the
Pre-Closing Tax Return, it shall be deemed to have accepted Buyer’s position on
such Pre-Closing Tax Return. If a notice of objection shall be duly delivered,
Seller and Buyer shall negotiate in good faith and use their reasonable best
efforts to resolve such items. If Buyer and Seller are unable to reach such
agreement within ten days after receipt by Buyer of such notice, the disputed
items shall be resolved by the Independent Accountant and any determination by
the Independent Accountant shall be final. The Independent Accountant shall
resolve any disputed items within twenty days of having the item referred to it
pursuant to such procedures as it may require. If the Independent Accountant is
unable to resolve any disputed items before the due date for such Tax Return,
the Tax Return shall be filed as prepared by Buyer and then amended to reflect
the Independent Accountant’s resolution, if deemed necessary by the Independent
Accountant. One-half of the costs, fees and expenses of the Independent
Accountant shall be borne by Buyer, and the other half of such expenses shall be
borne by Seller. The Seller will pay (i) all Indemnified Taxes owed with respect
to any Tax Return of the Company for any taxable period ending on or prior to
the Closing Date and any Straddle Period, and (ii) the out-of-pocket cost of
preparing any such Tax Returns (provided, that the Seller will only be
responsible for the cost of preparing any Tax Return in respect of a Straddle
Period multiplied by a fraction the numerator of which is the number of days in
the Straddle Period ending on and including the Closing Date and the denominator
of which is the number of days in the entire Straddle Period) in each case no
later than five (5) days prior to the due date thereof.

 

Section 6.02       Termination of Existing Tax Sharing Agreements. Any and all
existing Tax Sharing Agreements (whether written or not) binding upon the
Company shall be terminated as of the Closing Date. After such date none of the
Company, Seller, the Stockholders or any of their Affiliates and their
respective Representatives shall have any further rights or liabilities
thereunder.

 



34

 

 

Section 6.03       Straddle Period. In the case of Taxes that are payable with
respect to a taxable period that begins before and ends after the Closing Date
(each such period, a “Straddle Period”), the portion of any such Taxes that are
treated as Indemnified Taxes:

 

(a)           in the case of Taxes (i) based upon, or related to, income, gross
receipts, profits, wages, capital or net worth, or (ii) imposed in connection
with the sale, transfer or assignment of property, deemed equal to the amount
which would be payable if the taxable year ended with the Closing Date; and

 

(b)           in the case of other Taxes, deemed to be the amount of such Taxes
for the entire period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in the entire taxable period.

 

Section 6.04       Allocation of Purchase Price. Buyer and Seller agree to
allocate the Purchase Price and the Liabilities of the Company (plus any other
amounts properly treated as consideration for U.S. federal income Tax purposes)
among the assets of the Company and the restrictive covenants set forth on
Schedule 5.02 for all Tax purposes in accordance with Code Section 1060 and an
allocation schedule to be prepared by Buyer within 90 days after the Closing
Date (the “Allocation Schedule”). The Allocation Schedule will be binding upon
the Parties. Seller, Buyer and their Affiliates will report and file Tax Returns
(including IRS Form 8594) in all respects and for all purposes consistent with
the Allocation Schedule. None of the Seller, Stockholders, Buyer, or any of
their Affiliates will take any position (whether in audits, Tax Returns, or
otherwise) that is inconsistent with the Allocation Schedule unless required to
do so by a “determination,” within the meaning of Section 1313(a) of the Code or
similar provision of state, local or foreign Law. If the Allocation Schedule is
disputed by any taxing authority, the Party receiving notice of such dispute
shall promptly provide notice to Seller or Buyer, as applicable. The Parties
shall jointly update the Allocation Schedule in a manner consistent with this
Section 6.04 in the case of any adjustment to the Purchase Price hereunder, but
acknowledge and agree that any increase in the Purchase Price as a result of the
Earn-Out Payment is allocable entirely to Class VII assets (goodwill and
going-concern value).

 



35

 

 

Section 6.05       Tax Gross-Up. Within 30 days after the final Allocation
Schedule is determined pursuant to Section 6.04 (and to be updated after the
computation of the Earn-Out Payment, as finally computed pursuant to Section
7.01), the Seller shall prepare and deliver to Buyer a calculation (with
reasonable supporting detail and consistent with the Allocation Schedule) of the
amount of additional proceeds required to be received by the Seller to cause the
Seller and Stockholders to be in the same after-Tax position they would have
been in if the Pre-Closing Restructuring had not been effectuated, the
Stockholders had sold the Shares directly to the Buyer, and the Deemed Asset
Sale Treatment had not applied, as determined on a “with and without” basis
(such additional proceeds, an “Excess Tax Payment” and such calculation, an
“Excess Tax Payment Proposal”). If the Buyer does not object to the Excess Tax
Payment Proposal within 30 days, the Buyer shall pay the Excess Tax Payment to
the Seller within ten days after the expiration of the 30-day period. If the
Buyer does object to the Excess Tax Payment Proposal, then the Seller and the
Buyer shall negotiate in good faith and shall use their commercially reasonable
efforts to agree upon the amount of the Excess Tax Payment to which the Seller
is entitled within 30 days of the Buyer’s objections. In the event such mutual
agreement cannot be achieved, the Buyer shall engage the Independent Accounting
Firm to serve as an independent expert to determine the Excess Tax Payment
amount (such determination to be consistent with the Allocation Schedule and
otherwise with this Agreement), the costs of which are to be shared equally
among the Buyer, on the one hand, and the Seller, on the other hand. The
determination of the Independent Accounting Firm shall be binding upon the Buyer
and the Seller, and the Buyer shall pay the amount of the Excess Tax Payment
determined by the Independent Accounting Firm to the Seller within ten days
after the Independent Accounting Firm makes its determination. For the avoidance
of doubt, Excess Tax Payment shall take into account (i) any incremental Taxes
borne by the Stockholders as a result of any allocation to the restrictive
covenants set forth on Schedule 5.2 and (ii) any Taxes imposed on the Excess Tax
Payment.

 



36

 

 

Section 6.06       Refunds. If the Buyer or its Affiliates determines that there
has been an overpayment with respect to Taxes of the Company arising in a
Pre-Closing Tax Period (other than as arising from a carryback of any Tax
attributes generated in a Post-Closing Tax Period, and other than any refund
related to the “Disputed NY Tax Payment” (as defined in Section 3.08(x)(1) of
the Disclosure Schedule)) that were paid by the Company prior to the Closing
Date or are paid by the Seller pursuant to Section 6.01 or by the Seller or a
Stockholder under Section 8.02(d), the Buyer shall promptly pay an amount equal
to such overpayment, and the interest actually received thereon from the
applicable Governmental Authority, net of any reasonable, documented,
out-of-pocket costs or expenses (including Taxes) attributable thereto or to the
receipt thereof, to the Seller upon actual receipt by the Company or its
Affiliates (or upon actual crediting against Taxes otherwise actually payable by
the Company or its Affiliates), net of any amounts Buyer or its Affiliates
(including the Company after the Closing) are actually and currently owed by the
Seller or the Stockholders pursuant to Section 6.01 or Article VIII (including
pursuant to limitations imposed on Section 8.04(e)(ii)). To the extent any
amounts paid to the Seller pursuant to this Section 6.06 are required to be
repaid by the Buyer or its Affiliates to a Governmental Authority, the Seller
shall repay such amount (together with any interest payment that had been paid
together therewith to Seller), within five (5) days of receiving notice from
Buyer.

 

Section 6.07       Contests. Buyer agrees to give prompt written notice to
Seller of the receipt of any written notice by the Company, Buyer or any of
Buyer’s Affiliates which involves the assertion of any claim, or the
commencement of any Action relating to Taxes or a Tax Return of the Company, in
respect of which an indemnity may be sought by Buyer pursuant to Article VIII (a
“Tax Claim”); provided, that any delay by Buyer in notifying Seller of a Tax
Claim pursuant to this provision shall not affect Buyer’s right to
indemnification hereunder, except to the extent that Seller is actually and
materially prejudiced as a result of such delay. Buyer shall control the contest
or resolution of any Tax Claim; provided, however, that Buyer shall obtain the
prior written consent of Seller (which consent shall not be unreasonably
withheld or delayed) before entering into any settlement of a Tax Claim; and,
provided further, that Seller shall be entitled to participate in the defense of
such claim and to employ counsel of their choice for such purpose, the fees and
expenses of which separate counsel shall be borne solely by Seller.

 



37

 

 

Section 6.08       Cooperation and Exchange of Information. Seller, the
Stockholders and Buyer shall provide each other with such cooperation and
information as either of them reasonably may request of the other in preparing
or filing any Tax Return pursuant to this Article VI or in connection with any
audit or other proceeding in respect of Taxes of the Company. Such cooperation
and information shall include providing copies of relevant Tax Returns or
portions thereof, together with accompanying schedules, related work papers and
documents relating to rulings or other determinations by tax authorities. Each
of Seller, the Stockholders and Buyer shall retain all Tax Returns, schedules
and work papers, records and other documents in its possession relating to Tax
matters of the Company for any taxable period beginning before the Closing Date
until the expiration of the statute of limitations of the taxable periods to
which such Tax Returns and other documents relate, without regard to extensions
except to the extent notified by the other party in writing of such extensions
for the respective Tax periods. The Party requesting assistance pursuant to this
Section 6.08 shall promptly, upon receiving written request, reimburse the other
Party for all reasonable, documented, out-of-pocket costs associated therewith.

 

Section 6.09       Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other similar such Taxes and fees (including any
penalties and interest) incurred in connection with this Agreement (including
any real property transfer Tax and any other similar Tax) shall be borne and
paid by fifty percent by Buyer and fifty percent by Seller when due. The Party
obligated under applicable Law shall, at its own expense, timely file any Tax
Return or other document with respect to such Taxes or fees (and the other
Parties shall cooperate with respect thereto as necessary).

 

Section 6.10       Certain Reporting Matters. The Buyer and its Affiliates
(including, after the Closing, the Company) agree that any income Tax deductions
arising from costs or expenses that are paid by the Company on or prior to the
Closing Date (or are otherwise economically borne by the Seller or the
Stockholders as a result of being paid by the Seller or a Stockholder under
Article VIII), will be reported on Tax Returns of the Seller to the extent
permitted under applicable Law.

 

Section 6.11       Overlap. To the extent that any obligation or responsibility
pursuant to Section 8.05 may conflict with an obligation or responsibility
pursuant to Section 6.07 with respect to a Tax Claim, the provisions of this
Section 6.07 shall govern.

 

Section 6.12       Adjustments for Tax Purposes. Any payments made pursuant to
Section 6.01, Section 6.05, Section 6.06, or Article VII shall be treated as an
adjustment to the Purchase Price by the parties for Tax purposes, unless
otherwise required by applicable Law.

 



38

 

 

ARTICLE VII
Earn-Out Payment

 

Section 7.01       Earn-Out.

 

(a)            Earn-Out Payment. As additional consideration for the Shares, as
and when required pursuant to Section 7.01(c), Buyer shall pay to Seller the
following payment, if and to the extent earned (the “Earn-Out Payment”),
calculated as follows:

 

(i)                 If the Company’s Adjusted EBITDA for the Earn-Out Period is
less than or equal to $3,100,000, the Earn-Out Payment shall be $0.00;

 

(ii)              If the Company’s Adjusted EBITDA for the Earn-Out Period is
greater than $3,100,000 but is equal to or less than $5,100,000, the Earn-Out
Payment will be the amount by which the Company’s Adjusted EBITDA exceeds
$3,100,000, multiplied by 0.7;

 

(iii)            If the Company’s Adjusted EBITDA for the Earn-Out Period is
greater than $5,100,000 but is equal to or less than $7,100,000, the Earn-Out
Payment will be (x) $1,400,000 (representing the maximum amount payable pursuant
to Section 7.01(a)(ii) in respect of an Adjusted EBITDA of $5,100,000 for the
Earn-Out Period), plus (y) the amount by which the Company’s Adjusted EBITDA
exceeds $5,100,000, multiplied by 0.5. In no event shall the Earn-Out Payment
exceed $2,400,000. No Earn-Out Payment shall be payable with respect to the
Company’s Adjusted EBITDA for amounts in excess of $7,100,000.

 

(b)            Procedures Applicable to Determination of the Earn-Out Payment.

 

(i)                 On or before the date that is 90 days after the last day of
the Earn-Out Period (the “Earn-Out Calculation Delivery Date”), Buyer shall
prepare and deliver to Seller a written statement (the “Earn-Out Calculation
Statement”) setting forth in reasonable detail its determination of Adjusted
EBITDA for the Earn-Out Period and its calculation of the resulting Earn-Out
Payment (the “Earn-Out Calculation”), and enclosing or attaching copies of all
documents, records and work papers used or created in connection with
preparation of the Earn-Out Calculation Statement and the Earn-Out Calculation
set forth thereon.

 



39

 

 

(ii)              Seller shall have 30 days after receipt of the Earn-Out
Calculation Statement (the “Earn-Out Review Period”) to review the Earn-Out
Calculation Statement and the Earn-Out Calculation set forth therein. During the
Earn-Out Review Period, Seller and its accountants shall have the right to
inspect the books and records of the Company, the Buyer, their respective
Affiliates, in each case during normal business hours at the Company's, the
Buyer’s, or such Affiliate’s offices, upon reasonable prior notice and solely
for purposes reasonably related to the determinations of Adjusted EBITDA and the
resulting Earn-Out Payment. Prior to the expiration of the Earn-Out Review
Period, Seller may object to the Earn-Out Calculation set forth in the Earn-Out
Calculation Statement by delivering a written notice of objection (an “Earn-Out
Calculation Objection Notice”) to Buyer. Any Earn-Out Calculation Objection
Notice shall specify the items in the applicable Earn-Out Calculation disputed
by Seller and shall describe in reasonable detail the basis for such objection,
as well as the amount in dispute. If Seller fails to deliver an Earn-Out
Calculation Objection Notice to Buyer prior to the expiration of the Earn-Out
Review Period, then the Earn-Out Calculation set forth in the Earn-Out
Calculation Statement shall be final and binding on the Parties hereto. If
Seller timely delivers an Earn-Out Calculation Objection Notice, Buyer and
Seller shall negotiate in good faith to resolve the disputed items and agree
upon the resulting amount of the Adjusted EBITDA and the Earn-Out Payment. If
Buyer and Seller are unable to reach agreement within 15 days after such an
Earn-Out Calculation Objection Notice has been given, all unresolved disputed
items shall be promptly referred to the Independent Accountant. The Independent
Accountant shall be directed to render a written report on the unresolved
disputed items with respect to the applicable Earn-Out Calculation as promptly
as practicable, but in no event greater than 30 days after such submission to
the Independent Accountant, and to resolve only those unresolved disputed items
set forth in the Earn-Out Calculation Objection Notice. If unresolved disputed
items are submitted to the Independent Accountant, Buyer and Seller shall each
furnish to the Independent Accountant such work papers, schedules and other
documents and information relating to the unresolved disputed items as the
Independent Accountant may reasonably request. The Independent Accountant shall
resolve the disputed items based solely on the applicable definitions and other
terms in this Agreement and the presentations by Buyer and Seller, and not by
independent review. The resolution of the dispute and the calculation of
Adjusted EBITDA that is the subject of the Earn-Out Calculation Objection Notice
by the Independent Accountant shall be final and binding on the Parties hereto.
The fees and expenses of the Independent Accountant shall be borne by Buyer.

 

(c)               Timing of Payment of Earn-Out Payment. Subject to Section
7.01(e), any Earn-Out Payment that Buyer is required to pay pursuant to Section
7.01(a) hereof shall be paid in full no later than ten calendar days following
the date upon which the determination of Adjusted EBITDA for the Earn-Out Period
becomes final and binding upon the Parties as provided in Section 7.01(b)(ii)
(including any final resolution of any dispute raised by Seller in an Earn-Out
Calculation Objection Notice). Buyer shall pay to Seller the applicable Earn-Out
Payment in cash by wire transfer of immediately available funds to the Account.

 

(d)               Post-closing Operation of the Company. Subject to the terms of
this Agreement, subsequent to the Closing, Buyer shall have sole discretion with
regard to all matters relating to the operation of the Company; provided, that
Buyer shall not, directly or indirectly, take any actions in bad faith or that
would have the purpose of avoiding or reducing any Earn-Out Payment hereunder.
Notwithstanding the foregoing, Buyer has no obligation to achieve any Earn-Out
Payment or to maximize the amount of any Earn-Out Payment.

 



40

 

 

(e)             Right of Set-off. Buyer shall have the right to withhold and set
off against any amount otherwise due to be paid pursuant to this Section 7.01
the amount of any (i) Taxes actually and currently owed pursuant to Section 6.01
and (ii) Losses to which any Buyer Indemnified Party may be entitled under
Article VIII of this Agreement.

 

(f)              No Security. The Parties hereto understand and agree that (i)
the contingent rights to receive any Earn-Out Payment shall not be represented
by any form of certificate or other instrument, are not transferable, except by
operation of Laws relating to descent and distribution, divorce and community
property, and do not constitute an equity or ownership interest in Buyer or the
Company, (ii) Seller shall not have any rights as security holders of Buyer or
the Company as a result of Seller’s contingent right to receive any Earn-Out
Payment hereunder, and (iii) no interest is payable with respect to any Earn-Out
Payment.

 

ARTICLE VIII
Indemnification

 

Section 8.01       Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is eighteen (18) months from the Closing Date; provided, that the
representations and warranties in Section 3.01, Section 3.03, Section 3.19,
Section 3.20, Section 3.22 and Section 4.01 shall survive for the full period of
the statutes of limitations applicable to the subject matter thereof (giving
effect to any waiver, mitigation or extension thereof) plus 60 days; and
provided further, that the representations and warranties contained Section 3.12
shall survive the Closing and shall remain in full force and effect until the
date that is twenty four (24) months from the Closing Date. All covenants and
agreements of the Parties contained herein shall survive the Closing
indefinitely or for the period explicitly specified therein. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved.

 

Section 8.02       Indemnification by Seller and the Stockholders. Subject to
the other terms and conditions of this Article VIII, Seller and the Stockholders
shall indemnify and defend each of Buyer and its Affiliates (including the
Company) and their respective Representatives (collectively, the “Buyer
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Buyer Indemnitees based upon, arising out of,
with respect to or by reason of:

 

(a)              any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Seller pursuant to this Agreement
(without duplication for Losses described in Section 8.02(d), and other than in
respect to Section 3.12, it being understood that the sole remedy for any such
inaccuracy in or breach thereof shall be pursuant to Section 8.02(c)), as of the
date such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date); or

 



41

 

 

(b)            any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller or the Stockholders pursuant to this
Agreement (other than any breach or violation of, or failure to fully perform,
any covenant, agreement, undertaking or obligation in Article VI, it being
understood that the sole remedy for any such breach, violation or failure shall
be pursuant to Article VI);

 

(c)             (x) any inaccuracy in or breach of any of the representations or
warranties of Seller contained in Section 3.12 of this Agreement (as modified by
any section of the Disclosure Schedule relating thereto), as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date), and (y) the
determination by a court of competent jurisdiction, that the Company has
infringed, misappropriated or otherwise violated or made unauthorized use of or
violated any terms of use of any Intellectual Property of any other Person, or
engaged in unfair competition in the course of operating its business, or that
any product designed, produced, developed, marketed, tested, sold, licensed,
built, operated, provided, distributed, or otherwise disposed of by the Company,
or any method or process used in the manufacturing or provision of any such
product infringes, violates, or makes unlawful or unauthorized use of or
violates any terms of use of any Intellectual Property of, or contains any
Intellectual Property misappropriated from, any other Person ((x) and (y) are
herein collectively referred to as “IP Losses”); provided, however, that the
Buyer Indemnitees shall not be indemnified for any IP Losses that are incurred
or sustained by, or imposed upon, the Buyer Indemnitees based upon, arising out
of, with respect to or by reason of (i) any Action threatened by any Buyer
Indemnitee, (ii) any Action brought by any Buyer Indemnitee, and/or (iii) the
settlement, by contract or otherwise, of any Action that has been threatened by
any Buyer Indemnitee or any other Person but that has not yet been brought; and
provided, further, that the Buyer Indemnitees shall not be indemnified for any
IP Losses that are incurred or sustained by, or imposed upon, the Buyer
Indemnitees at any time after the occurrence of any event or circumstance
described in the above clauses (i) through (iii) of this Section 8.02(c); or

 

(d)              any Indemnified Taxes.

 

Section 8.03       Indemnification by Buyer. Subject to the other terms and
conditions of this Article VIII, Buyer shall indemnify and defend each of the
Seller, the Stockholders and their respective Affiliates (collectively, the
“Seller Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, Seller Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a)             any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Buyer pursuant to this Agreement, as of
the date such representation or warranty was made or as if such representation
or warranty was made on and as of the Closing Date (except for representations
and warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date); or

 



42

 

 

(b)            any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement (other than
Article VI, it being understood that the sole remedy for any such breach thereof
shall be pursuant to Article VI).

 

Section 8.04       Certain Limitations. The indemnification provided for in
Section 8.02 and Section 8.03 shall be subject to the following limitations:

 

(a)             Seller and the Stockholders shall not be liable to the Buyer
Indemnitees for indemnification under Section 8.02(a) until the aggregate amount
of all Losses in respect of indemnification under Section 8.02(a) exceeds
$30,000 (the “Basket”), in which event Seller and the Stockholders shall be
required to pay or be liable for all such Losses from the first dollar. The
aggregate amount of all Losses for which Seller and the Stockholders shall be
liable pursuant to Section 8.02(a) shall not exceed $600,000 (the “Cap”).

 

(b)            The aggregate amount of all Losses for which Seller and the
Stockholders shall be liable pursuant to Section 8.02(c) shall not exceed
$600,000 (the “IP Cap”). This amount is separate and in addition to amount of
Seller’s and the Stockholders’ indemnification obligation under Section 8.02(a).
If an indemnification claim by a Buyer Indemnitee could relate to either Section
8.02(a) or 8.02(c), it shall be deemed to be made under both Section 8.02(a) or
8.02(c), and Buyer shall have the right to determine during or at the conclusion
of the resolution of the indemnification claim which Section it shall be deemed
to have been indemnified under.

 

(c)            No claims for indemnification under Section 8.02(c) may be made
after the second annual anniversary of the Closing Date. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from a Buyer Indemnified
Party to Seller prior to the second annual anniversary of the Closing Date shall
survive until finally resolved.

 

(d)            Buyer shall not be liable to Seller Indemnitees for
indemnification under Section 8.03(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.03(a) exceeds the Basket, in which
event Buyer shall be required to pay or be liable for all such Losses from the
first dollar. The aggregate amount of all Losses for which Buyer shall be liable
pursuant to Section 8.03(a) shall not exceed the Cap.

 

(e)            Notwithstanding the foregoing, (i) the limitations set forth in
Section 8.04(a) and Section 8.04(d) shall not apply to Losses based upon,
arising out of, with respect to or by reason of any inaccuracy in or breach of
any representation or warranty in Section 3.01, Section 3.03, Section 3.19,
Section 3.22 and Section 4.01, and (ii) the maximum amount the Seller and the
Stockholders shall be required to pay under Section 8.02 shall be such amount of
the Purchase Price as has been actually paid to Seller by Buyer.

 



43

 

 

Section 8.05       Indemnification Procedures. The party making a claim under
this Article VIII is referred to as the “Indemnified Party”, and the party
against whom such claims are asserted under this Article VIII is referred to as
the “Indemnifying Party”.

 

(a)             Third Party Claims. If any Indemnified Party receives notice of
the assertion or commencement of any Action made or brought by any Person who is
not a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses or is
otherwise actually prejudiced by reason of such failure. Such notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in, or by giving written notice to the Indemnified Party,
to assume the defense of any Third Party Claim at the Indemnifying Party’s
expense and by the Indemnifying Party’s own counsel, and the Indemnified Party
shall cooperate in good faith in such defense; provided, that if the
Indemnifying Party is Seller or the Stockholders, such Indemnifying Party shall
not have the right to defend or direct the defense of any such Third Party Claim
(x) that seeks an injunction or other equitable relief against the Indemnified
Party; or (y) with respect to an Third Party Claim made against a Buyer
Indemnified Party, seeks an amount of damages that is either in excess of
Seller’s and the Stockholders’ maximum indemnification obligation for such Third
Party Claim or seeks an unspecified sum of damages that reasonably could exceed
or Seller’s and the Stockholders’ maximum indemnification obligation for such
Third Party Claim. In the event that the Indemnifying Party assumes the defense
of any Third Party Claim, subject to Section 8.05(b), it shall have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party shall have the right to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defense thereof. The
fees and disbursements of such counsel shall be at the expense of the
Indemnified Party; provided, that if in the reasonable opinion of counsel to the
Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 8.05(b), pay, compromise,
or defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller, the
Stockholders and Buyer shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available (subject to the provisions of Section 5.01) records relating to
such Third Party Claim and furnishing, without expense (other than reimbursement
of actual out-of-pocket expenses) to the defending party, management employees
of the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third Party Claim.

 



44

 

 

(b)             Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 8.05(b). If a firm offer
is made to settle a Third Party Claim without leading to the creation of a
non-financial obligation on the part of the Indemnified Party and provides, in
customary form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.05(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).

 

(c)             Direct Claims. Any Action by an Indemnified Party on account of
a Loss which does not result from a Third Party Claim (a “Direct Claim”) shall
be asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than 30 days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses or is otherwise actually prejudiced by reason
of such failure. Such notice by the Indemnified Party shall describe the Direct
Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have 30 days after its receipt of such
notice to respond in writing to such Direct Claim. The Indemnified Party shall
allow the Indemnifying Party and its professional advisors to investigate the
matter or circumstance alleged to give rise to the Direct Claim, and whether and
to what extent any amount is payable in respect of the Direct Claim and the
Indemnified Party shall assist the Indemnifying Party’s investigation by giving
such information and assistance (including access to the Company’s premises and
personnel and the right to examine and copy any accounts, documents or records)
as the Indemnifying Party or any of its professional advisors may reasonably
request. If the Indemnifying Party does not so respond within such 30 day
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.

 

Section 8.06       Payments. Once a Loss is agreed to by the Indemnifying Party
or finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party shall satisfy its obligations within 30 Business Days of such
final, non-appealable adjudication by wire transfer of immediately available
funds (provided that any obligations owing to Buyer shall be satisfied first by
making Buyer a claim against the Escrow Amount pursuant to the terms of the
Escrow Agreement, and thereafter by offsetting against the amounts, if any then
due and owing to Seller pursuant to Article VII). The Parties hereto agree that
should an Indemnifying Party not make full payment of any such obligations
within such 30 Business Day period, any amount payable shall accrue interest
from and including the date of agreement of the Indemnifying Party or final,
non-appealable adjudication to include the date such payment has been made at a
rate per annum equal to 5%. Such interest shall be calculated daily on the basis
of a 365-day year and the actual number of days elapsed.

 



45

 

 

Section 8.07       Tax Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
Parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by applicable Law.

 

Section 8.08       Insurance. Payments by an Indemnifying Party in respect of
any Losses pursuant to this Article VIII shall be limited to the amount of
Losses that remain after deducting therefrom any insurance proceeds and any
indemnity, contribution or other similar payments actually received by the
Indemnified Party in respect of any such claim, in each case less any related
costs and expenses, including the aggregate cost of pursuing any related
insurance claims and any related increases in insurance premiums or other
chargebacks.

 

Section 8.09       Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate.

 

Section 8.10       Exclusive Remedies. Subject to Section 5.02 and Section 9.11,
the Parties acknowledge and agree that their sole and exclusive remedy with
respect to any and all claims (other than claims arising from fraud, criminal
activity or willful misconduct on the part of a party hereto in connection with
the transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in Article VI and this Article VIII. In
furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or otherwise relating to the subject matter of this Agreement it
may have against the other Parties hereto and their Affiliates and each of their
respective Representatives arising under or based upon any Law, except pursuant
to the indemnification provisions set forth in Article VI and this Article VIII.
Nothing in this Section 8.09 shall limit any Person’s right to seek and obtain
any equitable relief to which any Person shall be entitled or to seek any remedy
on account of any party’s criminal or intentional fraud or misconduct.

 



46

 

 

ARTICLE IX

Miscellaneous

 

Section 9.01       Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

Section 9.02       Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 9.02):

 

If to Seller or the Stockholders:

David Therrien

212 Delano Drive

North Kingstown, RI 02852

908-963-1831

Therrien15@gmail.com

 

and

 

Richard De Felice

130 Pickle Road

Califon, NJ   07830

908-672-2725

 

    with a copy to:

Howell Legal Inc.

19 Bassett Street, Suite 220

Providence, RI 02903

Attn: Theodore Howell

Email: ted@howell-legal.com

Phone: (401) 868-0316

 

 

If to Buyer:

RF Industries, Ltd.

7610 Miramar Road,
Building 6000

San Diego, CA 92126
Attention: Rob Dawson

Facsimile: (858) 549-6345

E-mail: rdawson@rfindustries.com

Attention: Chief Executive Officer

    with a copy to:

TroyGould PC

1801 Century Park East, Suite 1600

Los Angeles CA 90067

Facsimile: (310) 201-4746

E-mail: ibenko@troygould.com

Attention: Istvan Benko

 



47

 

 

Section 9.03       Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 9.04       Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 9.05       Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 5.02(e), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

Section 9.06       Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the Parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

 



48

 

 

Section 9.07       Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed.

 

Section 9.08       No Third-party Beneficiaries. Except as provided in
Article VIII, this Agreement is for the sole benefit of the Parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 9.09       Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 9.10       Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)             This Agreement shall be governed by and construed in accordance
with the internal laws of the State of California applicable to Parties residing
in California, without regard to applicable principles of conflicts of law. Each
of the Parties hereto irrevocably consents to the exclusive jurisdiction of any
court located within the City of San Diego, California, in connection with any
matter based upon or arising out of this Agreement or the matters contemplated
hereby and covenants not to assert or plead any objection which it might
otherwise have to such jurisdiction and such process. Any process in any action
or proceeding commenced in such courts may be served upon the applicable Parties
by mailing the same by certified mail, return receipt requested, to the party at
his or its address set forth in Section 9.02. Any such service shall be deemed
to have the same force and effect as personal service within the State of
California.

 

(b)             Each Party acknowledges and agrees that any controversy which
may arise under this Agreement or the other transaction documents is likely to
involve complicated and difficult issues and, therefore, each such Party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this Agreement, the
other transaction documents or the transactions contemplated hereby or thereby.
Each Party to this Agreement certifies and acknowledges that (a) no
representative of any other Party has represented, expressly or otherwise, that
such other Party would not seek to enforce the foregoing waiver in the event of
a legal action, (b) such Party has considered the implications of this waiver,
(c) such Party makes this waiver voluntarily, and (d) such Party has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 9.10(b).

 



49

 

 

Section 9.11       Specific Performance. The Parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 9.12       Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



50

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  /s/ Richard De Felice   Richard De Felice       /s/ David Therrien   David
Therrien       RF INDUSTRIES, LTD.     By: /s/ Robert Dawson     Name: Robert
Dawson     Title: Chief Executive Officer       DRC Technologies, Inc.       By:
/s/ David Therrien     Name: David Therrien     Title: President

 



[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 





 